

 
 

--------------------------------------------------------------------------------

Exhibit 10
 
EXECUTION COPY

























SECOND AMENDED AND RESTATED
 
ALLIANCE AGREEMENT
 
by and among
 
SENECA FOODS CORPORATION,
 
GENERAL MILLS OPERATIONS, LLC
 
and
 
GENERAL MILLS, INC.
 




September 28, 2009


 
Note:  Certain portions of this agreement, indicated by an "*",  have
been omitted pursuant to a request for confidential treatment filed via paper
with the Securities and Exchange Commission.




 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
 
DEFINITIONS
2
   
ARTICLE I SERVICES, SPECIFICATIONS AND ACCOUNTING PRINCIPLES
9
 
1.1
The Services
9
 
1.2
Specifications
9
 
1.3
Additional Products
9
 
1.4
Accounting Principles
9
       
ARTICLE II TERM
10
   
ARTICLE III PRICE AND PAYMENT TERMS
10
 
3.1
General Pricing Principles
10
 
3.2
Transfer Prices
11
 
3.3
[Intentionally omitted]
11
 
3.4
Special Pricing Exceptions
11
 
    (a)
Non-Vegetable Costs
11
 
    (b)
One-Time IME Calculation
11
 
3.5
Price Assumptions; Title Transfer.
12
 
3.6
Payment Terms.
12
 
    (a)
Product Purchases
12
 
    (b)
Management Fee Invoices
13
 
    (c)
Year-End True-Up Procedures
13
 
    (d)
“Open Book Policy”
14
 
    (e)
Management Fee Calculations.
14
 
3.7
Ancillary Services and Other Special Services
16
 
3.8
GMOL Right of Offset
16
 
3.9
Pricing for Products Sold by GMOL to Seneca
16
       
ARTICLE IV VOLUME
17
 
4.1
Preliminary Pack Plan
17
 
4.2
Seneca Projection
17
 
4.3
GMOL’s Purchase Commitment
17
 
4.4
Pack and Commitment Variations
17
       
ARTICLE V FINISHED PRODUCT SCHEDULING
18
 
5.1
Finished Product Scheduling.
18
 
5.2
Labeling Capacity Requirements
18
 
5.3
Packaging Supplies.
18
       
ARTICLE VI INVENTORY MANAGEMENT
18
 
6.1
[Intentionally omitted]
18
 
6.2
Warehousing Requirements.
18
 
6.3
Warehousing Costs
18
 
6.4
Inventory Shipping
19
 
6.5
Negative Pledge
19
 
6.6
Non-Fancy Product
19

 
 

--------------------------------------------------------------------------------

- i -


       
ARTICLE VII CAPITAL EXPENDITURES
19
 
7.1
RCP Program
19
 
7.2
Amortization of RCP Investment
21
 
7.3
Approval of Capital Projects
21
 
7.4
[Intentionally omitted]
21
 
7.5
Sales Tax Refunds
21
       
ARTICLE VIII COST REDUCTIONS
22
 
8.1
Cost Reduction Incentives
22
 
8.2
Cost Reduction in Supply Procurement
22
 
8.3
Cost Reduction in Seed Production and Research & Development Assistance
22
       
ARTICLE IX INSURANCE, TITLE AND RISK OF LOSS
22
 
9.1
Title; Risk of Loss
22
 
9.2
Insurance
22
 
    (a)
Worker’s Compensation Insurance
23
 
    (b)
Commercial General and Excess Liability Insurance
23
 
    (c)
Automobile Public Liability Insurance
23
 
    (d)
Storage Activities
23
       
ARTICLE X QUALITY PERFORMANCE REQUIREMENTS
23
 
10.1
General
23
 
10.2
Plant Inspection and Assessment
24
 
10.3
Product Quality.
24
 
    (a)
Approved Varieties
24
 
    (b)
Thermal Processing
24
 
    (c)
Quality
25
 
    (d)
Release of Product
25
 
    (e)
Samples
25
       
ARTICLE XI PROPRIETARY SEED
25
 
11.1
General Rules
25
 
11.2
Limited License
25
 
11.3
Pea Seed Development
25
 
11.4
Right to Use
25
 
11.5
Third Party Contractors
26
 
11.6
No Mixing
26
       
ARTICLE XII WARRANTIES, CLAIMS AND LIABILITIES
26
 
12.1
Pure Food Guaranty
27
 
12.2
Good Manufacturing Practices
27
 
12.3
Damages
27
 
    (a)
Seneca
27
 
    (b)
GMOL
27
 
12.4
Survival
27
       
ARTICLE XIII   [Intentionally omitted]
27
   
ARTICLE XIV   [Intentionally omitted]
27

 

--------------------------------------------------------------------------------

- ii -


   
ARTICLE XV INFORMATION SYSTEMS
28
 
15.1
MIS
28
 
15.2
GMOL Property
28
 
15.3
[Intentionally omitted]
28
 
15.4
Software Security
28
 
15.5
[Intentionally omitted]
28
       
ARTICLE XVI CONFIDENTIALITY
28
 
16.1
Acknowledgement
28
 
16.2
Disclosure of Confidential Information
28
 
16.3
Unprotected Data or Disclosures
29
 
16.4
No License Granted By Disclosure
29
 
16.5
No Independent Use Contemplated
29
 
16.6
Additional Protection
29
 
16.7
Survival of Obligations After Agreement Termination
29
 
16.8
No Disclosure of Agreement
30
 
16.9
Remedies
30
       
ARTICLE XVII TRADEMARKS, TRADENAMES, SERVICE MARKS AND REGISTERED MARKS
30
   
ARTICLE XVIII DISPUTE RESOLUTION
31
 
18.1
SALT
31
 
18.2
Steering Committee
31
 
18.3
Mediation
31
 
18.4
Choice of Law
32
       
ARTICLE XIX TERMINATION
32
 
19.1
Termination Rights
32
 
19.2
Effects of Termination
32
       
ARTICLE XX FORCE MAJEURE
34
   
ARTICLE XXI EXCLUSIVITY
35
   
ARTICLE XXII ASSIGNMENT AND RELATIONSHIP
35
 
22.1
Assignment to Affiliates
35
 
22.2
Relationship of Independent Contractors
36
 
22.3
Independent Labor Obligations
36
       
ARTICLE XXIII MISCELLANEOUS
36
 
23.1
Notices
36
 
23.2
Publicity
36
 
23.3
Survival
37
 
23.4
Severability
37
 
23.5
Section Headings
37
 
23.6
[Intentionally Omitted]
37
 
23.7
Compliance with Law
37
 
    (a)
Fair Labor Standards Act
37
 
    (b)
Equal Opportunity Employment and Affirmative Action
37

 

--------------------------------------------------------------------------------

- iii -


 
23.8
General Mills Obligations
37
 
23.9
Board Observation Rights
37
 
23.10
Entire Understanding
38
 
    (a)
Exhibits
38
 
    (b)
Quality Documents
39
 
    (c)
Performance Goals
39
 
23.11
No Seneca Breach
39
 
23.12
Security Documents
39



 



 
-iv -
 
 
 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
ALLIANCE AGREEMENT
 
           This Second Amended and Restated Alliance Agreement (the “Agreement”)
is effective this  1st_____ day of April ____________, 2009 (“Revised Effective
Date”), by and among GENERAL MILLS OPERATIONS, LLC, having its principal offices
at One General Mills Boulevard, Minneapolis, Minnesota 55426 (“GMOL”), SENECA
FOODS CORPORATION, having its principal offices at 3232 S. Main Street, Marion,
New York 14505 (“Seneca”) and, solely for the purposes set forth in Section 23.8
hereof, GENERAL MILLS, INC., having its principal offices at One General Mills
Boulevard, Minneapolis, Minnesota 55426 (“General Mills”).
 
WITNESSETH
 
           WHEREAS, in 1994 The Pillsbury Company (“Pillsbury”) owned 11
vegetable processing and manufacturing facilities located in the Midwest and
Northwest areas of the United States (the “Pillsbury Plants”);
 
           WHEREAS, in 1994 Pillsbury closed five of the Pillsbury Plants and
sold the other six Pillsbury Plants to Seneca pursuant to the Sale Agreement (as
defined herein), and Seneca agreed to produce and sell vegetables to Pillsbury;
 
           WHEREAS, GMOL, the successor to Pillsbury, markets and sells certain
shelf-stable and frozen products under the Green Giant® brand and other General
Mills brands (the “Products”);
 
           WHEREAS, Seneca owns fruit and/or vegetable processing and
manufacturing facilities located in the West, Midwest and Northeast areas of the
United States, and Seneca is engaged in businesses similar to the manufacture of
the Products;
 
           WHEREAS, GMOL has particular expertise in the marketing and selling
functions and Seneca has particular expertise in the acquiring, processing,
manufacturing and packaging of products similar to the Products;
 
           WHEREAS, each of GMOL and Seneca has determined that it would be
mutually beneficial to continue the strategic alliance of the parties through
which Seneca engages in the sourcing, processing, manufacturing and packaging of
the Products, and GMOL distributes, markets and sells the Products, as
contemplated herein;
 
           WHEREAS, GMOL desires to have, and Seneca desires to provide to GMOL,
a long-term, strategic supply alliance for the Products;
 
           WHEREAS, Seneca intends to provide GMOL with such long-term,
strategic alliance supply from certain Plants identified on Exhibit A hereto;
 


- 1 -

--------------------------------------------------------------------------------


 
WHEREAS, GMOL and Seneca wish to set forth herein their agreement with respect
to the terms and conditions under which Seneca will supply the Products to GMOL
from such Plants;
 
           WHEREAS, the parties understand that their relationship is strategic
in nature and is intended to provide long-term value for each party; and that
the parties desire a strategic alliance that recognizes the importance of
flexibility, open communication, and management time and commitment;
 
           WHEREAS, GMOL and Seneca are parties to that certain First Amended
and Restated Alliance Agreement, entered into on December 8, 1994, as amended
February 10, 1995, as amended by Amendment No. 1 thereto dated February 25,
1997, Amendment No. 2 thereto dated July 1, 1998, Agreement to Amend First
Amended and Restated Alliance Agreement (including Amendment No. 3 to Alliance
Agreement included therein) dated May 23, 2002 and Amendment No. 4 thereto dated
November 17, 2004 (such First Amended and Restated Alliance Agreement, together
with the listed amendments, and all other amendments and other agreements,
whether orally or in writing, made by the parties on or before the Revised
Effective Date, is referred to herein as the “Previous Agreement”); and
 
           WHEREAS, GMOL and Seneca wish to amend and restate the Previous
Agreement in its entirety.
 
           NOW THEREFORE, in consideration of the mutual covenants herein
contained, the parties hereto agree as follows:
 
DEFINITIONS
 
           As used herein, the following terms shall have the following
meanings:
 
           “Acceptable Cases” means Standard Cases of Product from an Approved
Plant.
 
.           “Accounting Procedures” means, collectively, the accounting
principles and procedures governing all aspects of accounting for the expenses,
depreciation, overhead charges, pricing of the Products and any other accounting
elements of the parties’ arrangements under this Agreement, as set forth in
Exhibit B hereto.
 
“Admin Costs” means, for any Product (identified by SKU), the aggregate
administrative expenses for Seneca’s Fruit and Vegetable Operations (formerly
the Vegetable Division).  The definition of “Admin Costs” shall include wages,
benefits, corporate overhead and associated expenses, but shall exclude sales
and marketing expenses.  An example of “Admin Costs” is attached hereto and
incorporated herein as Exhibit V.
 
“Agreement” means this Second Amended and Restated Alliance Agreement as amended
from time to time
 
           “Alliance Plants” means, collectively, the “Core Alliance Plants” and
the “Non-Core Alliance Plants.”  .
 
- 2 -

--------------------------------------------------------------------------------


           “Ancillary Services” means special services such as sample requests
and other activities not directly contributing to Product production which are
requested by GMOL and performed by Seneca.
 
“Approved Capital Projects” means those capital expenditures of any amount
designed to increase production, efficiency, safety or other significant
business measurement at the Alliance plants and approved by SALT after the
Revised Effective Date.
 
 “Approved Plant” means Plants approved by GMOL pursuant to Section 10.2 hereof.
 
           “Business Day” means any day other than a Saturday, Sunday or other
day on which banking institutions are required or authorized to close in New
York City.
 
           “Change in Control” shall mean:
 
           (a)           the public announcement (which, for purposes of this
definition, shall include, without limitation, a report filed pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) that any person, entity or “group,” within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act, which is not, on the date hereof, the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of Seneca’s then
outstanding voting securities has become such a beneficial owner in a
transaction or series of transactions; or
 
           (b)           the shareholders of a corporation shall have approved:
(i) any consolidation or merger in which such corporation is not the continuing
or surviving corporation or pursuant to which shares of such corporation’s stock
would be converted into cash, securities or other property, other than a merger
of such corporation in which shareholders immediately prior to the merger
continue to be the beneficial owner of voting securities sufficient to maintain
voting control of the surviving corporation immediately after the merger; (ii)
any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of such
corporation; or (iii) any plan of liquidation or dissolution of such
corporation.
 
           “Conversion Schedule” means the conversion schedule set forth Exhibit
B.
 
“Core Alliance Plants” means, collectively, the fruit and/or vegetable
processing and manufacturing facilities and associated warehouses (whether
leased or owned, and whether onsite or offsite) listed under the “Core Alliance
Plants” heading on Exhibit A hereto. 
 
“Cost Reduction Project” means a cost saving initiative proposed or implemented
by the Plant-based continuous improvement process teams.
 
“Direct Costs” means, as calculated in accordance with the Accounting
Procedures, for any Product (identified by SKU) produced at a Plant, the sum of
all raw product costs (from sourcing of seed to harvesting of vegetables) for
such Product, plus the cost of all ingredients used to process such Product at
such Plant, plus, the costs of all Supplies used to package and label such
Product at such Plant, plus the direct labor used in the production of such
Product at such Plant.
 
- 3 -

--------------------------------------------------------------------------------


           “Final Pack Plan” has the meaning set forth in Section 4.1(b) hereof.
          

“Fiscal Year” means the consecutive 12-month period beginning on April 1 and
ending on the following March 31 of each year.
 
           “Former Alliance Plants” means, collectively, the fruit and/or
vegetable processing and manufacturing facilities listed under the “Former
Alliance Plants” heading on Exhibit A hereto.
 
           “Freight Charge” means the cost to Seneca of shipping Product from
any Storage Facility or Plant to the destination designated by GMOL.  The
Freight Charge shall apply only to Product with respect to which GMOL requests
Seneca to arrange shipping.
 
“Fully Allocated Costs” means, for any Product (identified by SKU) produced at a
Plant, the sum of the (i) IME allocated to such Product per Standard Case for
the Fiscal Year in which the Product is produced plus (ii) Variable Costs per
Standard Case to manufacture such Product for such Fiscal Year plus (iii) the
Admin Costs properly allocated to such Product per Standard Case for the Fiscal
Year in which such Product is produced plus (iv) depreciation for Approved
Capital Projects.  *
 
           “General Mills” means General Mills, Inc., a Delaware corporation.
 
           “GMOL” means General Mills Operations, LLC, a Delaware limited
liability corporation.
 
           “GMOL Can Contracts” has the meaning set forth in Section 3.4(c)
hereof.
 
           “GMOL Cases” means the actual number of Acceptable Cases of all
Products produced by Seneca for GMOL at the Plants and shipped therefrom during
the Fiscal Year in which the Product is produced.
 
           “GMOL’s Annual Commitment” means all Acceptable Cases of Product
produced by Seneca in conformity with the Final Pack Plan, as modified through
May 15 of any Fiscal Year, agreed to be purchased by GMOL in such Fiscal Year.
 
           “IME” means, for any Product (identified by SKU), the aggregate
indirect manufacturing expenses plus the aggregate warehousing costs for such
Product at the Plant or Plants at which such Product was produced for a Fiscal
Year, as more particularly described in the Accounting Procedures. IME costs are
those that cannot be discretely identified as part of the production process and
may be incurred in the year round operation of the Plants.
 
           “IME Holiday Amount” has the meaning set forth in Section 3.4(b)
hereof.
 
- 4 -

--------------------------------------------------------------------------------


           “Information” means, collectively, specifications, designs, plans,
drawings, information, data, formulas, or other business or technical
information whether such information is provided in writing, orally, by samples
or by observation.
 
           “Management Fee” means the amount paid by GMOL to Seneca for various
financing related items, as further described in Section 3.6.
 
           “Mandatory Purchase Date” means, with respect to any Product
(identified by SKU) in each Fiscal Year, the date on which GMOL will purchase
all Acceptable Cases of such Product.  The parties intend that the Mandatory
Purchase Date for all Acceptable Cases of each Product category shall occur as
soon as reasonably possible after the completion of the Pack for that Product
category (the parties agree that the typical process is for the purchase to
occur no longer than the fifth (5th) day following the Saturday after completion
of the Pack, or sooner if possible).
 
           “Marks” means, collectively, a party’s trade names, logos,
trademarks, service marks, trade devices, symbols, codes specifications,
abbreviations or registered marks or contractions or simulations thereof.
 
           “MIS” means management information systems.
 
“Net Free Cash Flow” means for any Fiscal Year, the depreciation recognized in
the RCP Plants, less the principal payments made by Seneca on the Note during
such Fiscal Year, less any capital expenditures prior to the Revised Effective
Date, made by Seneca at any RCP Plant during such Fiscal Year (and approved by
GMOL to the extent required herein).
 
           “Note” means that certain promissory note defined in the Sale
Agreement as the “Note.”
 
“Non-Core Plants” means the Seneca plants at Geneva, NY Rochester, MN and
Cumberland, WI as listed on Exhibit A.
 
           “Other Seneca Plants” means, collectively, all of the fruit and/or
vegetable processing and manufacturing facilities owned or operated by Seneca
from time to time during the term of this Agreement, except for the Alliance
Plants.
 
“Original Effective Date” means the date of the original Alliance Agreement,
which was December 8, 1994.
 
“Pack” means the annual harvest and processing for each major Product crop
category.
 
“Parent” is defined in Section 23.2.
 


    “Per Case Tolling Fee” means the following:
 
a.  
* per Standard Case (including Standard Cases of Products sourced by Seneca on
behalf of GMOL) from the Original Effective Date through the Revised Effective
Date.

 
- 5-

--------------------------------------------------------------------------------



 
b.  
For the 2010 Fiscal Year, the Per Case Tolling Fee shall be * per Standard Case.

 


 
c.  
For the 2011 and subsequent Fiscal Years, the Per Case Tolling Fee shall equal
the following:

 


 
i.  
The nearest * based upon *, and the base toll fee being * per standard case (the
parties agree that if *, the parties shall agree upon an * on a go-forward
basis).

 


 
ii.  
The Per Case Tolling Fee shall be revised for each Fiscal Year *, and shall be
in force for the subsequent Fiscal Year.

 


 
iii.  
The Per Case Tolling Fee shall be calculated each year by * by * (rounding to
the nearest hundredth place), subtracting *, dividing that number by *, and then
adding *.

 
a) Thus, for *, then that figure would be divided *.  Subtracting * from *
yields *.  Dividing *.  * is that added to that number to equal the new Per Case
Tolling Fee of *.
 

    “Pillsbury” is defined in the recitals to this Agreement.
 
           “Plants” means, collectively the Alliance Plants plus the Other
Seneca Plants.
 
           “Preliminary Pack Plan” means GMOL’s annual projected volume
requirements for all Products to be produced at the Plants for any Fiscal Year,
identifying such requests separately by seed type for each major crop category,
in the form delivered by GMOL to Seneca on or before December 1 of the
immediately preceding Fiscal Year.
 
           “Processes” means production processes.
 
- 6 -

--------------------------------------------------------------------------------


           “Product Inventory” means the inventory of Product produced at any
Plant during the term hereof and held by Seneca for GMOL.
 
           “Product Specifications” means those specifications for producing
Product constituting part of the Quality Documents previously delivered by GMOL
to Seneca, as such specifications may be modified in accordance with the terms
of this Agreement.
 
           “Products” are defined in the recitals to this Agreement.
 
           “Proprietary Seed” means all vegetable seed products developed by or
for GMOL in which GMOL claims a proprietary interest and which are used for
growing raw vegetables for Products.
 
           “Quality Documents” means, collectively, the Product Specifications,
quality systems manual and other quality documents provided to Seneca by GMOL
and incorporated by reference herein.
 
           “RCP” is the methodology for determining the RCP Capital Finance
Charge, as defined herein.
 
“RCP Principal Balance” has the meaning set forth in Section 7.1 hereof.
 
           “Released Orders” means the production schedule (of Product)
developed by Seneca based upon GMOL’s rolling, 12-week demand forecast.
 
“Revised Effective Date” means April 1, 2009.
 
           “Sale Agreement” means that certain Asset Purchase Agreement, dated
December 8, 1994, by and between Pillsbury and Seneca, as amended as of February
10, 1995.
 
           “SALT” means the Strategic Alliance Leadership Team established by
the parties pursuant to Section 18.1 hereof.  The SALT shall have the authority,
except as to matters with respect to which the Steering Committee has authority,
to make tactical decisions regarding the business arrangements between the
parties.
 
“Seneca” means Seneca Foods Corporation, a New York corporation.
 
           “Seneca Cases” means the actual number of Standard Cases of all
products produced by Seneca for itself at the Plants during the Fiscal Year in
which the products are produced.  If Seneca decides to produce cases of products
for a third-party, then the parties will determine if those products will be
included in the definition of Seneca Cases.
 
“Seneca Effective Tax Rate” means Seneca’s effective United States and New York
State combined corporate income tax rate for any Fiscal Year.
 
           “Seneca Inventory” means the following items of inventory owned by
Seneca: (i) inventories of supplies (including cans and other containers,
packaging materials, labels and ingredients) and vegetable raw materials
(including vegetable seed) in existence on the date of termination of this
Agreement that would have been used by Seneca to fulfill its obligations to GMOL
hereunder with respect to GMOL’s Annual Commitment then in effect if this
Agreement were not terminated (including all of Seneca’s outstanding orders or
contracts for the purchase of such supplies and vegetable raw materials, which
Seneca shall assign to GMOL and GMOL shall accept and assume, to the extent
assignable), and (ii) fuels and other miscellaneous items located at the Core
Plants and used in the maintenance or operation of any of the Core Plants.
 
- 7 -

--------------------------------------------------------------------------------


           “Seneca Projection” means, for any Fiscal Year, the projection of
vegetable products that Seneca projects to produce, both for itself and for all
third party entities contracting with Seneca to manufacture, produce or package
vegetable products at the Plants for such Fiscal Year.
 
           “Services” means, collectively, all aspects of producing the
Products, including without limitation sourcing the seed, contracting with the
growers, supervising the Pack, processing the harvested vegetables, acquiring
the Supplies, acquiring ingredients, packaging, warehousing, acquiring the
labels, labeling and, as requested by GMOL, shipping the Products.
 
           “Sold Plants” means the six vegetable processing and manufacturing
facilities sold by Pillsbury to Seneca pursuant to the Sale Agreement.
 
           “Standard Case” shall mean a case containing 24 cans each, having
standard 300 x 407 dimensions, or an equivalent amount of Product determined
pursuant to the Conversion Schedule.
 
           “Standard Cost” means the estimated Fully Allocated Costs of each
Product (identified by SKU), as determined by the parties as of each April 1st.
 
           “Steering Committee” means the Steering Committee to be established
by the parties pursuant to Section 18.2 hereof.  The Steering Committee shall
have the authority to make all relevant decisions concerning RCP and NonRCP
Projects under consideration (including without limitation, budget, timetable,
scope of work and the effect, if any, upon Transfer Price components), and to
review and resolve all business, financial, strategic or other unresolved issues
or disputes arising under or related to this Agreement.
 
           “Storage Facilities” means Seneca’s storage facilities situated at
the locations listed on Exhibit P attached hereto, as such locations may be
changed from time to time by Seneca in accordance with the terms hereof.
 
           “Supplies” means all packaging materials (including cans, slipsheets
and labels) and operating supplies, such as glue, tape, fumigants, in-plant
materials, stretchwrap, tooling and set-up charges, and any other supplies used
in, or necessary for, the operations of the Plants or the production of the
Products.
 
           “Total Pack” means the sum of the projected volumes of all vegetable
products identified in the Preliminary Pack Plan and the Seneca Projections for
a Fiscal Year, in each case, as initially delivered on or before December 1 of
the preceding Fiscal Year.
 
- 8 -

--------------------------------------------------------------------------------


           “Transfer Price” means, for any Product (identified by SKU), the sum
of (i) either the Fully Allocated Cost (if known) or, if not known, the Standard
Cost per Standard Case, for such Product, plus (ii) the Per Case Tolling Fee.
 
           “US GAAP” means generally accepted accounting principles of the
United States.
 
           “Weighted Average Cost of Capital (WACC)” is defined as:  1) Seneca’s
average after tax actual cost (expressed as interest) to obtain long-term debt
financing; plus 2) a reasonable rate of return on Seneca’s equity consistent
with past practice.  The WACC shall be reviewed annually by the Steering
Committee for appropriateness.  Any changes in the rate shall be reflected in
future funding decisions; however, once a capital investment is made, the WACC
in place at the time shall be used for the life of the capital investment in
question.
 
“Working Capital Financing Costs” means the interest and financing costs
incurred by Seneca to fund “Working Capital” needed to perform the
Services.  “Working Capital” is defined as inventory plus accounts receivable
minus accounts payable as these terms are defined according to US GAAP.
 
ARTICLE I
 
SERVICES, SPECIFICATIONS AND ACCOUNTING PRINCIPLES
 
           1.1           The Services.  Seneca agrees to perform the Services
for GMOL at the Plants in strict compliance with all of GMOL’s specifications
and requirements as provided by GMOL to Seneca, as the same may be modified by
GMOL from time to time in order to anticipate or respond to (i) internal product
development or marketing factors or (ii) external customer requests or
requirements or market forces; provided that Seneca shall have a commercially
reasonable period of time to adjust to the foregoing modifications and the
parties shall work collaboratively to adjust specifications as necessary to
ensure that the Plants can manufacture the Products on a cost effective
basis.  The parties agree that the Services with respect to frozen vegetable
Products include bulk frozen vegetable handling for further use at other plants
(including the Plants) designated by GMOL and putting frozen vegetables into
final form for sale to customers.
 
           1.2           Specifications.  Seneca agrees to provide the Services
for the Products in accordance with all specifications (including the Product
Specifications) provided by GMOL to Seneca as part of the Quality Documents,
which specifications may be amended by GMOL from time to time in accordance with
the first sentence of Section 1.1 hereof.
 
           1.3           Additional Products.  Upon mutual agreement, additional
products may be included within this Agreement from time to time.
 
           1.4           Accounting Principles.  The Accounting Procedures
contemplate modifications thereto from time-to-time, as the parties shall
mutually agree.  In general, the following principles shall be included in, and
be deemed a part of, the Accounting Procedures, until further amended by the
parties:
 
- 9 -

--------------------------------------------------------------------------------


                      (a)           The IME shall include the total annual
expenses in the categories of fixed, superintendent, indirect, variable and
semi-variable overhead for both Plant and warehouse operations.
 
                      (b)           The operating principle for the parties is
that Seneca will operate the Alliance Plants during the term hereof as
individual “cost centers.”
 
                      (c)           The Admin Costs shall include the total
annual expenses in the categories of wages, benefits and associated expenses for
Seneca’s Deductions, Accounting, Customer Service and Operations (including
Technical Services) and other groups that manage and support the business that
is the subject matter of this Agreement.
 
ARTICLE II
 
TERM
 
           This Agreement, which amends and restates the Previous Agreement in
its entirety, shall become effective on the December 8, 1994 and shall continue
for an initial term ending on December 31, 2014 (“Initial Term”) and shall
thereafter be extended indefinitely unless terminated in accordance with Section
19.1 hereof, with the consequences set forth in Section 19.2(a) hereof.
 
ARTICLE III
 
PRICE AND PAYMENT TERMS
 
           3.1           General Pricing Principles.  The following principles
shall apply to determining all Transfer Prices hereunder:
 
                      (a)           Unless the parties otherwise agree in
writing, the Transfer Prices paid by GMOL to Seneca for Acceptable Cases of
Products shall be *, and shall be calculated separately for each type of Product
(identified by SKU), all as further described in this Article III.
 
                      (b)           Standard Costs for each type of Product
(identified by SKU) shall be based upon Seneca’s good faith estimates (as
determined in accordance with the Accounting Procedures) of the Fully Allocated
Costs prior to the start of each Fiscal Year based on (i) the prior Fiscal
Year’s Fully Allocated Costs (as adjusted for inflation and reasonable
projections of future costs) for such Product, (ii) the Final Pack Plan and
(iii) the Seneca Projection for such Fiscal Year.  On or before April 1st of
each Fiscal Year, Seneca shall provide the Standard Costs for each Product
(identified by SKU) for the Fiscal Year.
 
                      (c)           As soon as is reasonably practicable, the
Fully Allocated Costs of a Product (identified by SKU) shall replace the
Standard Cost in the Transfer Price for such Product.
 
                      (d)           On or before May 31 of the following Fiscal
Year, the parties shall calculate the actual amount of Acceptable Cases of each
Product (identified by SKU) produced and the actual Transfer Price therefor in
the immediately preceding Fiscal Year, and reconcile the overpayments or
underpayments made during the preceding Fiscal Year in the manner set forth in
Section 3.6(c) hereof.
 
- 10 -

--------------------------------------------------------------------------------


                      (e)           All frozen vegetable Products (and other
vegetable products sourced from unaffiliated third parties) produced at any
Plant shall be converted to Standard Cases in accordance with the Conversion
Schedule.  All other Products that are not packaged in standard-sized cans of
300 x 407 dimensions shall also be converted into Standard Cases in accordance
with the terms of the Conversion Schedule.
 
                      (f)           All Fully Allocated Cost factors shall be
determined from the books and records of Seneca maintained in accordance with US
GAAP, as more specifically described in the Accounting Procedures.
 
                                 3.2           Transfer Prices.  The price
charged by Seneca to GMOL for all Acceptable Cases of Products (identified by
SKU) produced at the Plants shall be equal to the Transfer Prices for such
Products then in effect, and the Fully Allocated Costs with respect to each such
Transfer Price shall be the same for identical products (identified by SKU)
produced at the same Plant by Seneca for use in Seneca’s business.  Freight
Charges, if any, applicable to the invoiced Acceptable Cases of Product will be
invoiced separately by Seneca.  In addition, as described in Section 3.6(b)
below, GMOL shall separately pay the Management Fee.  The parties may agree from
time to time in writing without further need to amend this Agreement to add
additional plants to the Plants, either for a given Product or Fiscal Year.  In
the event such plants are added, they will be accounted for based upon the
percentage of the plant’s production which is sold to GMOL.
 
           3.3           [Intentionally omitted]
 
           3.4           Special Pricing Exceptions.
 
                      (a)           Non-Vegetable Costs.  Notwithstanding any
other provision of this Agreement to the contrary, all costs and expenses of the
Plants (including without limitation, IME, variable manufacturing costs,
overhead and depreciation charges) that are not related to the delivery of the
Services to GMOL (with respect to the Products) or to the manufacture and
production of vegetable products for Seneca or other third party customers of
Seneca shall, for purposes of this Agreement, be deemed not to constitute a part
of the costs of the Plants and shall not be included in calculating the price of
any Product hereunder.  The determination of whether any costs constitute
“non-vegetable costs” for purposes of this Section 3.4(a) shall be made by the
Steering Committee.  The calculation of such non-vegetable product costs shall
be made in accordance with the Accounting Procedures
 
                      (b)           One-Time IME Calculation.  The parties
acknowledge and agree that from December 8, 1994 through March 31, 1995, the IME
(defined as the “FME” in the Previous Agreement) for the Sold Plants calculated
in accordance with the Accounting Procedures) was *.  Upon the termination of
this Agreement, for whatever reason, such * (the “IME Holiday Amount”), without
interest, shall be paid by GMOL to Seneca in accordance with the terms of
Section 19.2 hereof.
 
- 11 -

--------------------------------------------------------------------------------


(c)           Can Purchasing.  GMOL shall have the right to direct Seneca to
purchase cans and ends from a third-party of its choosing. Seneca shall pass on
its actual cost of purchasing the cans and ends as part of the Transfer Price.
 
                      3.5           Price Assumptions; Title Transfer.
 
                      (a)           Seneca shall provide, at its expense (to be
included in the Transfer Price), all components of Direct Costs.
 
                      (b)           The Transfer Prices include all costs of
maintaining and operating the Plants, including all production costs, packaging
and packing services, Supplies, materials, receiving services, administrative
services, quality assurance testing and inventory control procedures needed to
source, process, manufacture, package and label the Products and provide
information to GMOL in accordance with all of GMOL’s specifications and
requirements as provided by GMOL to Seneca.  There are no fees, equipment costs
or facility costs of the Plants or the Storage Facilities (other than GMOL’s
prorata share of those incurred at the Plants, which are included in the
Transfer Prices) to be paid by GMOL, other than the inventory warehousing
charges described in Article VI hereof and other than for Ancillary Services, as
described in Section 3.7 below.
 
                      (c)           Seneca shall pay for ingredients and
Supplies except paper labels, totes, printed shrinkwrap film, and, except as
otherwise expressly set forth in Section 6.3 or Section 6.4 hereof or as
otherwise agreed by the parties in writing, freight, warehouse storage and
handling, and Product storage and handling.
 
           3.6           Payment Terms.
 
                      (a)           Product Purchases.  On the Mandatory
Purchase Date with respect to each Product (identified by SKU), and subject to
the satisfaction of the conditions set forth below, GMOL will purchase GMOL’s
Annual Commitment of such Product for the current Fiscal Year.  The purchase
price to be paid by GMOL shall be equal to 100% of the Transfer Price of all
Acceptable Cases of such Product to be purchased from Seneca on such
date.  Payment shall be made on the Mandatory Purchase Date by wire transfer of
immediately available funds to an account designated by Seneca.  Not less than
two Business Days prior to each Mandatory Purchase Date, Seneca shall invoice
GMOL for all Acceptable Cases to be sold to GMOL on such Mandatory Purchase
Date.  The invoice will identify item code and product name, number of
Acceptable Cases, Transfer Prices, the total amount due and wiring instructions
with respect to such purchase.
 
           The parties acknowledge that although the Transfer Prices utilized on
any Mandatory Purchase Date include the costs of labeling and packaging
Products, such Products may be in an unlabeled and unpackaged form on such
Mandatory Purchase Date.  Seneca agrees to take all necessary actions to cause
the labeling and packaging of such Products to occur in a manner and at such
times as are consistent with Seneca’s obligations to provide finished, labeled
and packaged Products under Article V hereof.
 
If Acceptable Cases of finished Product are available for shipment prior to a
Mandatory Purchase Date, GMOL may elect to purchase such Acceptable Cases at the
applicable Transfer Price prior to the Mandatory Purchase Date for shipment
directly from the applicable Plant to the destination designated by GMOL.  If
this option is elected, Seneca shall invoice GMOL at the time of shipment of
such Acceptable Cases, such invoice to contain the information described above.
Terms of payment shall be the earlier of (i) the applicable Mandatory Purchase
Date or (ii) net 15 days from the date of invoice, and payment shall be made in
the manner described above.  Any Product so purchased prior to the applicable
Mandatory Purchase Date shall be considered part of GMOL’s Annual Commitment for
such Fiscal Year.
 
- 12 -

--------------------------------------------------------------------------------


Invoices that are not paid when due shall accrue interest at the rate of one
percent (1%) per month.
 
In connection with each sale by Seneca of Acceptable Cases pursuant to this
Section 3.6(a), Seneca represents and warrants, on and as of the date of sale of
such Acceptable Cases, as follows:
 
                      (i)           Seneca has good and marketable title to such
Acceptable Cases, free and clear of any liens, security interests, charges or
other encumbrances, except statutory liens relating to amounts owed by Seneca to
farmers and other producers of vegetables and other raw products included in
such Acceptable Cases; and
 
                      (ii)           Seneca has paid in full all amounts,
including amounts required under the Perishable Agricultural Commodities Act
(“PACA”), then due to farmers and other producers of vegetables and other raw
products included in any such Acceptable Cases, and will pay when due all
amounts, including amounts required under PACA, thereafter due to farmers and
other producers of vegetables and other raw products included in any such
Acceptable Cases.
 
On or before the 15th day of the calendar month following the end of each
calendar quarter hereafter, Seneca and GMOL shall reconcile any material
overpayment or underpayment  related to payments undertaken pursuant to the
Mandatory Purchase Date.
 
                      (b)           Management Fee Invoices.  In addition to the
invoices described in Section 3.6(a) above, Seneca shall invoice GMOL on a
calendar quarterly basis for the aggregate Management Fee for the preceding
calendar quarter, as reconciled for each calendar quarter in accordance with
this Section 3.6(b).  Each quarterly payment shall be made by wire transfer of
immediately available United States funds (to an account designated by Seneca to
GMOL) on the first Business Day of the calendar month immediately following the
end of each such calendar quarter (i.e., April 1, July 1, October 1, January 1,
or the next Business Day thereafter).  On or before the 15th day of the calendar
month following the end of each calendar quarter hereafter, Seneca and GMOL
shall reconcile any material overpayment or underpayment of the Management Fee
for the preceding calendar quarter.  Except for claims for fraud, after the
two-year anniversary of the end of each calendar quarter each party shall be
prohibited from claiming any adjustment of the Management Fee for such calendar
quarter (including without limitation for any clerical or administrative error).
 
(c)           Year-End True-Up Procedures.  On or before the May 31st following
the end of each Fiscal Year, Seneca shall compute (and, subject to its rights to
audit and dispute such amounts set forth in the Accounting Procedures, GMOL
shall approve), in accordance with the Accounting Procedures, the GMOL Cases and
the Seneca Cases.  In addition, on or before May 31st of each Fiscal Year,
Seneca shall determine (and GMOL, subject to its rights to audit and dispute
such amounts set forth in the Accounting Procedures, shall approve) the actual
Transfer Prices for each Product (by SKU) in accordance with the terms of the
Accounting Procedures, utilizing the GMOL Cases and Seneca Cases for such
relevant time period.  If GMOL has underpaid Seneca for the aggregate of all
Acceptable Cases of Products produced in the preceding Fiscal Year by Seneca at
the Plants and shipped therefrom, then Seneca will invoice GMOL for the amount
of such underpayment and GMOL will (subject to its rights to audit and dispute
such amounts set forth in the Accounting Procedures) pay such amount within
thirty (30) days of the invoice date.  If GMOL has overpaid Seneca for the
aggregate of such Acceptable Cases, Seneca shall refund such overpaid amounts
within 30 days after such computation.  At the same time, the parties also shall
true-up all other payments for transactions (if any) occurring during such
Fiscal Year that are not reconciled through the foregoing process (for example,
one-time packaging costs incurred by Seneca at GMOL’s request for items not
constituting Products).  No interest shall accrue to either party for any amount
that the actual aggregate Transfer Prices have been overpaid or underpaid for
such period.    The parties intend that the result of the aggregate payments
made by GMOL to Seneca for any Fiscal Year, after giving effect to the foregoing
year-end reconciliation, is that Seneca shall have realized a profit equal to
the amount outlined in the definition of “Per Case Tolling Fee.”  Except for
claims for fraud, after the two-year anniversary of the end of each Fiscal Year
each party shall be prohibited from claiming any underpayment or overpayment of
Transfer Prices for, or any other adjustment for transactions occurring during,
such Fiscal Year (including without limitation for any clerical or
administrative error).
 
- 13 -

--------------------------------------------------------------------------------


                      (d)           “Open Book Policy”.  Seneca understands and
agrees that this Agreement requires Seneca to maintain complete and accurate
books and records with respect to the Alliance Plants in accordance with US
GAAP, and to maintain them on an “open book” basis.  Therefore, for a period of
at least seven years after each March 31st during the term of this Agreement,
Seneca shall maintain complete and accurate accounting books and records in
accordance with standard accounting practices to substantiate all Transfer Price
components for the Plants for the Fiscal Year ending on such March 31st, and any
proposed year-end adjustments thereto.  Seneca shall make such records available
to GMOL or GMOL’s agents to the extent necessary to enable GMOL to verify, to
GMOL’s satisfaction, the Transfer Prices and otherwise support all Transfer
Price components and any proposed year-end adjustments thereto, all as more
fully described in the Accounting Procedures.
 
                      (e)           Management Fee Calculations.  --  The
Management Fee reimburses Seneca for GMOL’s portion of the cost of capital
associated with Seneca’s provision of the Services and the GMOL Cases.  The
Management Fee is paid by GMOL to Seneca on a quarterly basis based upon
Seneca’s fiscal year.  The Management Fee includes the following:
 
(1)  *
 
(2)  *
 
- 14 -

--------------------------------------------------------------------------------


(3)   *
 
(4)   *
 
(5)  *
 
(6)   *
 
 (7)  *
 
(8)  *
 
(9)  *
 
- 15 -

--------------------------------------------------------------------------------


(10)  *
 
Calculation of the Management Fee may be modified from time to time by mutual,
written agreement of the parties.  It is understood and agreed by the parties
that any prior calculation of the Management Fee shall have no effect under this
Second Amended and Restated Alliance Agreement, except as provided in Sec.
3.6(e)(8) above.
 
           3.7           Ancillary Services and Other Special Services.  The
Product prices described above exclude costs of the Ancillary Services.  The
SALT Committee shall agree in writing on prices for Ancillary
Services.  Invoices for Ancillary Services shall be paid net thirty (30) days
from the date of invoice, provided that an explanation of charges and supporting
documents accompany the invoice.
 
           3.8           GMOL Right of Offset.  During the term of this
Agreement, and so long as the Note (including any refinancing thereof) remains
outstanding, GMOL shall have the right, without notice or demand therefor, to
offset against any payment or payments to be made by GMOL to Seneca under this
Agreement the full amount of all interest due and owing at any time under the
terms of the Note (and any refinancing thereof).  Delay or failure to act by
GMOL shall not preclude the exercise or enforcement of GMOL’s rights and
remedies under this Section 3.8, and no waiver of such rights and remedies shall
be effective unless such waiver is delivered in a writing duly executed by an
authorized officer of GMOL.
 
           As set forth in the preceding paragraph, GMOL shall be entitled to
offset in accordance with the terms of such preceding paragraph, any accrued but
unpaid interest under the Note that has become due and payable.  GMOL, however,
shall not, under any circumstances, be entitled to offset any payments of
principal under the Note (whether or not past due) pursuant to such preceding
paragraph, or, so long as any “Senior Indebtedness” (as defined in the Note) is
outstanding, any common law, contractual or statutory right (including any such
right pursuant to the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) or otherwise, nor, so long as any Senior Indebtedness is outstanding, may
any principal obligation under the Note be satisfied pursuant to any
counterclaim against Seneca held by GMOL; and GMOL hereby irrevocably waives
(solely for the benefit of the “Senior Creditors” (as defined in the Note) and
not for the benefit of Seneca) any right to assert any such rights of offset or
counterclaim as they relate to the repayment or recovery of principal due under
the Note (but the foregoing waiver shall not affect GMOL’s rights, if any, to
offset or counterclaim with respect to any other amounts owed to GMOL by Seneca
under any other instrument or agreement).
 
           3.9           Pricing for Products Sold by GMOL to Seneca.  Unless
the parties otherwise agree in writing, the prices to be paid by Seneca to GMOL
for products purchased by Seneca from GMOL’s * facilities (or any other GMOL
facility agreed upon by the parties) shall be determined * consistent with the
principles used in calculating the Transfer Prices hereunder such that GMOL
realizes a profit per case equal to Per Case Tolling Fee then in effect as of
the date of the sale.
 
- 16 -

--------------------------------------------------------------------------------


ARTICLE IV
 
VOLUME
 
           4.1           Preliminary Pack Plan.  GMOL shall deliver to Seneca
its projected Product volume requirements from the Plants for each Fiscal Year
as follows:
 
                      (a)           On or before December 1st of each Fiscal
Year, GMOL shall supply to Seneca GMOL’s Preliminary Pack Plan for the next
succeeding Fiscal Year.
 
                      (b)           On or before the January 10th following the
initial submission of the Preliminary Pack Plan, GMOL will provide Seneca with
all significant adjustments to the projected volumes set forth in such
Preliminary Pack Plan (such Preliminary Pack Plan, as adjusted pursuant to this
Section 4.1(b), is the “Final Pack Plan”).
 
                      (c)           On or before the immediately succeeding
March 15th (and, in all events, before planting of the vegetable crops for that
Fiscal Year’s Products has begun), GMOL will complete its review of the
projected Product mix set forth in the Final Pack Plan and will notify Seneca of
changes to the projected Product mix resulting from such review.  GMOL
acknowledges that, by March 15th, there will be little opportunity for Seneca to
alter the acreage under contract to be planted with respect to the Products for
such Fiscal Year.
 
                      (d)           On or before the immediately succeeding May
15th (and, in all events, before the Pack for that Fiscal Year’s Products has
begun), GMOL will submit to Seneca its additional, minor adjustments to the
Product mix (identifying all such changes by seed type).
 
                      (e)           Thereafter, as the Pack for such Fiscal Year
is progressing, GMOL shall be entitled to seek further adjustments in the
Product mix as circumstances warrant.
 
                      (f)           Seneca shall identify and provide reasonable
notice to GMOL of any potential capacity or operational conflicts as a result of
the Final Pack Plan.  The parties agree to use all reasonable efforts to
alleviate such conflicts, including altering inventory targets, building or
depleting inventory and switching production to other Plants or
facilities.  However, GMOL shall, at all times during the term of this
Agreement, have first priority for production capacity in the Core Alliance
Plants consistent with its historical demand for Products at the Plant in
question.
 
4.2           Seneca Projection.  Seneca shall follow the same requirements as
are set forth in Section 4.1above with respect to its projected product volume
requirements from GMOL’s * facilities for each Fiscal Year.
 
           4.3           GMOL’s Purchase Commitment.  For any Fiscal Year, GMOL
agrees to purchase GMOL’s Annual Commitment.
 
           4.4           Pack and Commitment Variations.  The parties understand
and agree that the parties’ ability to meet the projected volume of product set
forth in the Total Pack (and, therefore, GMOL’s Annual Commitment) are subject
to variations due to force majeure events, the most common of which is
weather.  Therefore, the parties agree to prorate both shortages and surpluses
(in each case, of “Extra-Standard” and/or “Fancy” quality product as such terms
are commonly understood in the vegetable processing industry) in the Total Pack
for any Fiscal Year in direct proportion to the parties’ respective Preliminary
Pack Plan and Seneca Projection in effect on the December 1 of the preceding
Fiscal Year.  Shortages and surpluses (in each case, of “Extra-Standard” and/or
“Fancy” quality product (as such terms are commonly understood in the vegetable
processing industry) in the Total Pack shall be measured by major crop category
covered by this Agreement.  Seneca shall use its good faith efforts to cooperate
closely with GMOL to revise Product mix in years of Product shortages, as may be
reasonably requested by GMOL.
 
- 17 -

--------------------------------------------------------------------------------


ARTICLE V
 
FINISHED PRODUCT SCHEDULING
 
           5.1           Finished Product Scheduling.
 
                      (a)             GMOL and Seneca agree to work together to
meet GMOL’s demand for Products to maintain acceptable customer service.


 
ARTICLE VI
 
INVENTORY MANAGEMENT
 
           6.1           [Intentionally omitted]
 
           6.2           Warehousing Requirements.
 
                      (a)           Seneca will maintain the Storage Facilities
and Plants in the condition needed to protect the Product Inventory, consigned
inventory (if any) and Supplies in accordance with customary and prudent
industry standards for vegetable products.
 
                      (b)           Within 5 days of its completion, Seneca
shall provide to GMOL a copy of its annual physical audit report relating to all
Product Inventory held at each Storage Facility and Plant.
 
                      (c)           Seneca shall be entitled to change from time
to time the locations of the Storage Facilities, provided that it provides
updates to GMOL so that it can track the location of the Products.


    6.3           Warehousing Costs.  The monthly warehousing cost for Product
Inventory from the prior Pack that has been purchased by GMOL but has not been
delivered will be equal to (a) * for the first twelve months after the Mandatory
Purchase Date and (b) thereafter, in the case of Standard Cases, * per Standard
Case per month and, in the case of bulk Product Inventory, * per pound per month
(“Long-Term Warehouse Cost”).  For the 2010 Fiscal Year and subsequent Fiscal
Years, the monthly Long-Term Warehouse Cost shall increase (or decrease) based
upon the *  
- 18 -

--------------------------------------------------------------------------------


       The monthly Long-Term Warehouse Cost shall be revised for each Fiscal
Year based upon *, and shall be in force for the subsequent Fiscal Year. 
 
          6.4           Inventory Shipping.  In general, GMOL intends to arrange
for the shipment of Product Inventory from the applicable Storage Facility or
Plant.  As and when requested by GMOL, however, Seneca shall ship designated
Product from the identified Storage Facility or Plant to the destination
designated by GMOL in strict compliance with GMOL’s notice.  GMOL’s notice shall
designate the carrier, the amount of Product (by SKU) to be shipped, pallet or
shipment configuration, date and time of shipment and delivery, and destination
point.  If applicable, Seneca will invoice GMOL at the time of shipment in the
amount of the applicable Freight Charge for the Product shipped pursuant to
GMOL’s request.  If applicable, terms of payment shall be * of the date of
invoice.
 
           6.5           Negative Pledge.  During the term of this Agreement and
except as otherwise required by applicable federal law, Seneca shall not agree
with or consent to or otherwise permit any third party to take or maintain any
lien, security interest, mortgage, pledge or other encumbrance upon any (i)
finished Product or (ii) frozen bulk vegetables held for use by GMOL.
 
6.6           Non-Fancy Products.  At no additional cost to GMOL, Seneca agrees
to be responsible for all costs associated with the production and sale of
non-fancy Products except for the following Products:  mexicorn, southwestern
corn, white shoepeg corn (canned and frozen), chipotle corn, kitchen-sliced
beans, Early June Peas and the peas, mushroom onion mixed product or any new
Product produced for GMOL by Seneca after the date of this Agreement unless
otherwise agreed.
 
ARTICLE VII
 
CAPITAL EXPENDITURES
 
           7.1           RCP Program.    Seneca and GMOL acknowledge that
significant, long-term capital investment have been made in the Sold Plants and
the Alliance Plants and that the parties have shared the capital
and  depreciation costs, along with other costs in credit, as further outlined
in this Section 7.1.  It is the intent of the parties, after the Revised
Effective Date, to have the defined term Approved Capital Projects refer to the
new capital expenditures under this Second Revised and Restated Agreement.
Seneca incurred during the first two years of the Previous Agreement certain
capital expenses which were capped at $50 million (U.S.) (“RCP Principal
Balance”). The RCP Principal Balance as of the Revised Effective Date is *.  The
RCP Principal Balance shall be adjusted as follows:


(i)  
 Depreciation on all capital (new or old) in the * shall be subtracted from the
RCP Principal Balance per the existing depreciation schedule, as revised from
time to time to include any Approved Capital Projects less than *; and



- 19 -

--------------------------------------------------------------------------------


(ii)  
Note Payment – the amount of Note repayments made by Seneca to GMOL shall be
added to the RCP Principal Balance; and



(iii)  
Capital Expenditure – at the RCP Plants, for capital expenditures valued at less
than *, the full expenditure on those capital expenditures shall be added to the
RCP Principal Balance:



a.  
The parties agree that no capital expenditure * RCP Principal Balance unless
GMOL approves these projects in writing, and such approval shall not be
unreasonably withheld; and

b.  
For the avoidance of doubt, capital expenditures above * at any facility,
including all Plants, shall not be included in the RCP Principal Balance after
the Revised Effective Date.



(iv)  
 Toll Fee and Net Free Cash Flow



a.  
Toll Fee – the after-tax toll fee paid by GMOL to Seneca shall be * the RCP
Principal Balance; and



 
b.  
Seneca’s Net Free Cash Flow shall be * the RCP Principal Balance (provided,
however, that if the Seneca Net Free Cash Flow is *, this * balance shall not be
added to the RCP Principal Balance) ; and



 
The Toll Fee and the Net Free Cash Flow amounts shall be netted against each
other (or, in the case of two positive numbers, added together).  If the sum of
the Toll Fee and Net Free Cash Flow is *, then there shall be no impact on the
RCP Principal Balance.  If the sum of the Toll Fee and the Net Free Cash Flow is
*, then that number is deducted from the RCP Principal Balance.
 
The RCP Principal Balance may never exceed the prior year’s RCP Principal
Balance.  If the formula would have the RCP Principal Balance increasing, then
the prior year’s RCP Principal Balance carries forward without change.  If the
formula would have the RCP Principal Balance decreasing, the RCP Principal
Balance shall decrease as per the formula.
 
(v) RCP Capital Finance Charge.  On April 1 of each year, the following
calculation shall take place:
a.  
 RCP Principal Balance as of March 31 from the prior year (e.g., for an April 1,
2009 RCP Principal Balance calculation, the RCP Principal Balance as of March
31, 2008 would be used) shall be multiplied by *;

b.  
That figure shall be multiplied by the *.

c.  
The resulting amount shall be known as “RCP Capital Finance Charge” and shall be
paid by GMOL to Seneca in four equal installments during each year.



 
- 20 -

--------------------------------------------------------------------------------


 
The current RCP Principle Balance, along with a schedule of expected alterations
to that balance (parts of which are subject to change pursuant to this
Agreement) is attached hereto and incorporated herein as Exhibit C.
 
    7.2           Amortization of RCP Investment.
 
Additionally, only Approved Capital Projects, whether begun before or after the
Revised Effective Date, with expenditures or costs under * shall be added to the
RCP Principal Balance.  For the avoidance of doubt, capital expenditures above *
at any facility, including all Plants, shall not be included in the RCP
Principal Balance after the Revised Effective Date.
 
           7.3       Approval of Capital Projects.  SALT shall approve any
Approved Capital Project prior to commencement of the Approved Capital
Project.  It is understood that Approved Capital Projects do not have a minimum
expenditure level.   With respect to any identified Approved Capital Projects,
SALT shall prepare and agree upon a project memorandum which sets forth
sufficient information for the parties to make a decision on the Approved
Capital Project, which might include information such as the total capital cost
of such project, a timetable, milestones and a project cash flow.  Seneca shall
be solely responsible for initial payment of Approved Capital Project costs and
GMOL shall pay for its portion of depreciation for Approved Capital Projects
which shall be included in the Fully Allocated Costs.  Interest and related
charges for Approved Capital Projects with costs over * shall be handled as
provided in Sec. 3.6(e)(8), Management Fee Calculations and Approved Capital
Projects with costs under * shall be included in the Sec. 7.2 Amortization of
RCP Investment.
 
           7.4           [Intentionally omitted]
 
           7.5           Sales Tax Refunds.  Seneca agrees to apply for any
refunds or rebates available to it under applicable state or local laws,
regulations or ordinances with respect to the payment of sales taxes related to
any capital expenditures contemplated by the RCP or as otherwise approved by the
SALT (including NonRCP Projects).  To the extent that Seneca obtains any such
refunds or rebates, Seneca shall apply them, on the books and records of Seneca
in accordance with US GAAP as consistently applied, to reduce the value of the
capital asset in the Plant(s) for which the subject capital expenditure was
made, and shall be deemed to have reduced the outstanding principal balance (if
any) of the indebtedness which funded such capital expenditure.
 
- 21 -

--------------------------------------------------------------------------------


ARTICLE VIII
 
COST REDUCTIONS
 
           8.1           Cost Reduction Incentives.  Seneca and GMOL agree that
any savings from any cost reduction programs shall be allocated to the parties
based upon Fully Allocated Costs.  The SALT team will meet to review cost
reduction initiatives on a quarterly basis.
 
    8.2           Cost Reduction in Supply Procurement.  *
 
           8.3           Cost Reduction in Seed Production and Research &
Development Assistance.  GMOL shall cooperate with Seneca to enable Seneca to
use GMOL-owned seed varieties as are approved by GMOL. Furthermore, it is the
intent for GMOL to enable Seneca to use gene(s), *, as licensed or developed by
GMOL * and any other GMOL-owned varieties which Seneca is approved to use to the
extent practicable.  In such case, Seneca shall be responsible for any
technology fees owed to third parties in connection with the use of such
licensed gene(s).  Seneca recognizes and agrees to fully comply with its
obligations under Sections 10.3, 11 and 16 of this Agreement and specifically
agrees not to publicize or otherwise disclose that GMOL-owned seed varieties are
being used by Seneca.
 
ARTICLE IX
 
INSURANCE, TITLE AND RISK OF LOSS
 
           9.1           Title.  Seneca shall have title and risk of loss as to
all ingredients, Supplies and work-in-progress while such items are at any
Plant, Storage Facility or other Seneca facility or otherwise are in Seneca’s
possession or control; provided, however, that from time to time GMOL may
procure ingredients or other items and send, or have a third party send, those
items to Seneca, and in each such case GMOL shall have title to such items at
all times and Seneca shall have risk of loss and insurance liability for such
items while such items are under Seneca’s possession or control.  Seneca shall
have title to finished Product until the Acceptable Cases that constitute such
finished Product are purchased by GMOL on the applicable Mandatory Purchase
Date.  Seneca shall have the responsibility to obtain insurance as to finished
Product until the Acceptable Cases that constitute such finished Product are
shipped to GMOL F.O.B. the Plant or other shipping location.  The costs of the
insurance deductible payable by Seneca for lost Product and all other casualty
losses shall, to the extent properly allocable to the Plants, be included in the
Fully Allocated Cost of Products produced at the Plants.
 
           9.2           Insurance.  Until completion of the Services to be
provided hereunder, Seneca shall maintain at all times and at its own expense
(which expense, to the extent properly allocable to the Plants, shall be
included in the Fully Allocated Costs of Products produced at the Plants) the
following described minimum amounts of insurance, all on the “occurrence form”:
 
- 22 -

--------------------------------------------------------------------------------


                      (a)           Worker’s Compensation Insurance, including
occupational disease coverage, all as required by law, and Employer’ s Liability
Insurance with a limit of $500,000 for each employee.
 
                      (b)           Commercial General and Excess Liability
Insurance, including products, completed operations and contractual liability,
insuring against personal injuries and property damage with limits, in the
aggregate, of not less than $5,000,000 general aggregate and each occurrence;
$5,000,000 products/completed operations aggregate and each occurrence; $500,000
fire damage on any one fire; and $5,000 medical expense on any one person.
 
                      (c)           Automobile Public Liability Insurance
insuring against personal injuries and against property damage, with limits of
no less than $1,000,000 per occurrence.  All such automobile public liability
insurance shall cover any and all motor vehicles engaged in operations under
this Agreement whether on or off the worksite.
 
                      (d)           Storage Activities.  Notwithstanding the
foregoing, so long as Seneca is providing storage and handling of Product after
its purchase by GMOL hereunder, Seneca will maintain in full force and effect
“all risk” casualty insurance, including flood, with insurers reasonably
acceptable to GMOL covering such Product and naming GMOL as owner and primary
loss payee.  With respect to any Acceptable Case, the amount of required
casualty insurance shall equal * of the Transfer Price of such Acceptable Case,
subject to mutually agreed deductibles.  The insurance described herein may be
effected under insurance policies covering generally the properties of Seneca
and other properties in the possession or control of Seneca.  On or about May
23rd of each year during the term of this Agreement, Seneca shall furnish GMOL
with an insurance certificate or certificates showing Seneca’s compliance with
the requirements of Section 9.2(d).
 
           All policies with respect to the foregoing insurance shall
specifically name GMOL as an additional insured party as GMOL’s interests may
appear with respect to this Agreement.  Before commencing work, Seneca shall
furnish to GMOL’s Risk Manager an insurance certificate or certificates showing
Seneca’s compliance with the requirements of this provision, as determined in
the discretion of GMOL.  Such certificate or certificates shall specifically
provide that Seneca’s comprehensive general liability insurance includes a
contract liability rider covering the agreements and covenants of Seneca under
and in connection with this Agreement and further, that said insurance shall not
be canceled or changed until at least thirty (30) days’ written notice has been
given to GMOL by the insurance company.
 
           Seneca agrees that the insurance limits stated in this Section 9.2
are the minimum requirement and that GMOL does not in any way represent that the
insurance or the limits required herein are sufficient or adequate to protect
Seneca’s interests or liabilities.
 
ARTICLE X
 
QUALITY PERFORMANCE REQUIREMENTS
 
           10.1           General.  Seneca shall be responsible for quality
assurance and food safety compliance with respect to all aspects of the
provision of the Services for all Products hereunder and, in the fulfillment of
its obligations under this Article X, shall meet or exceed all requirements
specified herein and comply with all operating standards in the Quality
Documents or such other comparable quality systems manuals of Seneca as are
approved in writing by GMOL.  GMOL may make reasonable changes to the Quality
Documents from time-to-time; provided that, Seneca is able reasonably to
accommodate the change and is given reasonable time to implement the change.
 
- 23 -

--------------------------------------------------------------------------------


           10.2           Plant Inspection and Assessment.  GMOL and its
authorized representatives shall have the right to inspect the Plants, the
Storage Facilities and the third-party storage facilities at which Seneca stores
any Product and observe all procedures prior to and during any period of the
provision of any Services with respect to the Products.  In addition, GMOL or
its agents shall have the right to conduct an assessment of each such Plant,
Storage Facility and third-party storage facility and its quality management
system at least once per year to determine the level of compliance with the
Quality Documents.  GMOL shall be responsible for all out-of-pocket expenses
related to such inspections, audits and assessments.  GMOL
 
                      (a)           GMOL shall use the inspection or assessment
findings to determine the approval status of each such Plant, Storage Facility
or third-party storage facility.  GMOL shall not assess any Plant, Storage
Facility or third-party storage facility as “Approved” if there are any
compliance deviations from the Quality Documents which materially compromise the
safety or quality of the Products.
 
                      (b)           If GMOL rates any Plant, Storage Facility or
third-party storage facility as “Conditionally Approved,” Seneca shall submit a
written corrective action plan to GMOL within ten working days for GMOL’s
approval.  In the absence of such an approved corrective action plan within 10
days, GMOL may cease production or acceptance of any Products from that Plant,
Storage Facility or third-party storage facility.
 
                      (c)           If GMOL rates any Plant, Storage Facility or
third-party storage facility “Unapproved,” GMOL shall have the right to cease
production or acceptance of all Products from that Plant, Storage Facility or
third-party storage facility.  GMOL agrees to give reasonable assistance to
Seneca to correct the cause(s) for the “Unapproved” rating.  GMOL shall have the
right to approve any new Storage Facility or third-party storage facility prior
to its being used by Seneca to approve Products.     
 
                      (d)           Any dispute arising under this Section 10.2
shall be submitted to the Steering Committee for resolution in accordance with
Section 18.2.
 
           10.3           Product Quality.
 
                      (a)           Approved Varieties.  Seneca shall utilize
only crop varieties approved by GMOL for Products not utilizing Proprietary
Seed.  (See Article XI, pertaining to Proprietary Seed).
 
                      (b)           Thermal Processing.  Thermally processed
Product will be produced in compliance with all relevant FDA regulations and
will comply with the standards and follow the procedures set forth in the
Quality Documents with regard to thermal process management.  Seneca will
certify the use of all acceptable production codes and provide approved code
lists as requested by GMOL.
 
- 24 -

--------------------------------------------------------------------------------


                      (c)           Quality.  The parties shall meet and confer
to agree upon acceptable quality standards relating to delivery of Services,
including without limitation production of the Products.
 
                      (d)           Release of Product.  Seneca shall be
responsible for adequate control of all non-conforming or unacceptable Product
and shall take all appropriate actions in order to prevent unauthorized release
of such Product.  Seneca’s responsibility under this Article X continues until
the Product disposition has been determined and accomplished, and does not end
when title to the Product has been transferred to GMOL.
 
                      (e)           Samples.  Samples may be requested by GMOL
at any time for purposes of quality evaluation.  GMOL
 
ARTICLE XI
 
PROPRIETARY SEED
 
           11.1           General Rules.  During the Term, Seneca shall only
acquire seed for the growth of vegetable raw materials for the Products as
directed by GMOL in accordance with the information set forth in Exhibit K
hereto, which Exhibit may be updated from time to time by GMOL and identifies
the type of seed, by code, for each Product (identified by SKU).  Except as
otherwise set forth herein, all such seed shall be Proprietary Seed.  Except as
GMOI otherwise agrees in writing in its sole discretion, all Proprietary Seed
shall be used by Seneca only for the production of Products for sale to GMOI
hereunder.  GMOI agrees to work with Seneca to determine which types of
Proprietary Seed may be used (but not sold) by Seneca for the production of
products for third parties.  Should GMOL develop new types of Proprietary Seed,
GMOL intends to transfer to Seneca, at no cost to Seneca, sufficient quantities
of such new seed in order that Seneca may acquire production quantities of such
new seed for Seneca’s use in accordance with the terms of this Agreement.
 
           11.2           Limited License.  GMOL hereby grants to Seneca,
effective as of the date hereof, a nonexclusive, nontransferable, fully-paid
world-wide license to make and/or have made through third party contractors,
and/or use the Proprietary Seed identified by seed code on Exhibit K (and any
modifications thereto) for the manufacture of Products for GMOL.
 
11.3.           Pea Seed Development. GMOL and Seneca are also parties to a Pea
Seed Development Agreement and Licenses (“Pea Seed Development”) effective June
1st, 2005 describing the parties rights and obligations with respect to a pea
seed development program, their performance of experimental, developmental or
research work in pea seed development and the exploitation of pea seed varieties
which shall remain in effect.
 
11.4.           Right to Use.  Seneca shall have the right to use the
Proprietary Seed identified on Exhibit K-1 to manufacture processed vegetable
products for its own use subject to the following restrictions and agreements:
 
 
a. Seneca may use the Proprietary Seed to manufacture products for re-sale in
the United States without any further restrictions.

 
- 25 -

--------------------------------------------------------------------------------


 
b.
Consistent with current practice, the parties agree that *, are approved for use
by Seneca without any future restrictions.

 
 
c.
Seneca shall grant no sublicense, in whole or in part, of the license granted
pursuant to this Section 11.2, without GMOL’s written consent (which may be
granted or withheld by GMOL in its sole discretion).  Seneca shall make no
modifications to the Proprietary Seed, conduct no experiments involving the
Proprietary Seed, perform no genetic analysis on the Proprietary Seed, nor shall
Seneca utilize any of the Proprietary Seed in any breeding program without
GMOL’s written consent.  Seneca recognizes GMOL’s ownership of the Proprietary
Seed and shall not at any time take any action that might in any way impair
GMOL’s rights in and to the Proprietary Seed and shall not claim any right or
interest in or to the Proprietary Seed, except such as are expressly granted by
this Section 11.2.  Seneca hereby agrees to take all such actions as GMOL may
reasonably request, at GMOL’s expense, in order to protect and enforce GMOL’s
rights in and to the Proprietary Seed.  The license granted by this Section 11.2
shall terminate automatically upon any termination of this Agreement and may
otherwise be terminated at any time by GMOL by providing written notice thereof
to Seneca.

 
           11.5           Third Party Contractors.  Seneca recognizes that the
Proprietary Seed represents a valuable trade secret of GMOL, and that special
care will be required when Seneca contracts with third-party seed producers
and/or growers.  Seneca agrees that it will take all precautions necessary to
maintain the Proprietary Seed as a trade secret, including notifying each third
party contractor that the Proprietary Seed comprises a trade secret, and
requiring each third-party seed producer to execute the “Agreement for
Protection of Trade Secrets” in the form attached hereto as Exhibit M, and
requiring each third-party grower to enter into Seneca’s form of grower
contract, which contract shall contain (as an addendum thereto, or otherwise)
the terms and conditions set forth in Exhibit N attached hereto or language
substantially similar thereto.  Seneca shall provide an executed copy of every
such agreement to GMOL within thirty (30) days of its execution.
 
           11.6           No Mixing.  Seneca shall take any and all actions
necessary to ensure that Proprietary Seed is not mixed, either with commercial
or any third party’s commercial variety products.  In Plants in which Products
will be packed for GMOL and any other third party customer of Seneca, Seneca
shall use its best efforts to use only vegetables grown from the seed designated
by GMOL (including, but not limited to, Proprietary Seed) for Products, provided
that, both parties recognize that, because of force majeure events (the primary
one of which is weather) affecting agricultural crops, such as corn, there may
be times when the overlapping use of Proprietary Seed and commercial seed may be
necessary in order to enable Seneca to continue operating the Plants (or to
avoid bypass); provided, however, Seneca will use commercially reasonable
efforts to keep records of the commercial seed it mixes with Proprietary Seed.
 
ARTICLE XII
 
WARRANTIES, CLAIMS AND LIABILITIES
 
- 26 -

--------------------------------------------------------------------------------


           12.1           Pure Food Guaranty.  Seneca hereby warrants that its
obligations hereunder shall be performed in full compliance with the Federal
Food, Drug and Cosmetic Act and applicable state and municipal laws and
regulations.  Seneca further warrants that ingredients used in Products shall
conform to said laws and regulations.  Seneca warrants that Products
manufactured and packaged by it shall not, at the time of delivery thereof, be
adulterated or contaminated within the meaning of said regulations nor shall
such Products constitute an article prohibited from the introduction into
interstate commerce under the provisions of Section 404 and 505 of the Federal
Food, Drug and Cosmetic Act.
 
           12.2           Good Manufacturing Practices.  Seneca hereby
represents and warrants that it shall operate the Plants in accordance with
“Good Manufacturing Practices,” as such term is defined in the Code of Federal
Regulations.
 
           12.3           Damages
 
(a)           In the first instance, any damages, claims, causes of actions
arising under this Agreement, including without limitation damages related to
recalls, adulterated, damaged or mislabeled Products (“Damage Claims”) shall be
covered by insurance to the extent that Seneca has purchased insurance hereunder
and such insurance applies to such Damage Claims.
 
(b)           Losses related to Damage Claims not covered by insurance (and the
deductible related to an insured claim) shall be allocated to Seneca and GMOL
based upon the percentage of products produced at the plant where the Damage
Claim took place.
 
 
(i) For example, assume a Damage Claim totaling $1.5 million occurs at a Plant
where Seneca has insurance with a deductible of $1 million dollars.  Assuming
that GMOL Products are 60% of production at the plant, and Seneca products are
40% of production at the plant, then GMOL shall be responsible for $600,000 of
the deductible amount, and Seneca the remaining $400,000 of the deductible.

 
In general, losses associate with Damage Claims will be included in the Fully
Allocated Costs of the Plant in question.
 
(c)           Damage Claims which occur after products (including Products) have
left the Plant shall be the sole responsibility of the party that owns the
product.  Thus, Damage Claims for Products delivered to GMOL shall be the sole
responsibility of GMOL.  Similarly, Damage Claims for products manufactured at a
Plant and delivered to Seneca shall be the sole responsibility of Seneca.
 
           12.4           Survival.  The warranties and indemnification
obligations provided in this Agreement shall survive any termination of this
Agreement or any supplementary agreement.
 
ARTICLE XIII
[Intentionally Omitted]


ARTICLE XIV
[Intentionally Omitted]
 
- 27 -

--------------------------------------------------------------------------------


ARTICLE XV
 
INFORMATION SYSTEMS
 
15.1           General.  Seneca shall have: (a) a server facility with
acceptable physical security and surveillance; (b) an operating system that is
optimized for security on the Internet; (c) security threat monitoring which
shall include investigation of unusual network traffic patterns and material
inconsistencies with the Vendor servers; (d) a patch management program; (e)
secure remote administration; and (f) an internal security measures in place.
 
15.2           GMOL Property.  All data, software and related information data
or information provided by GMOL (“IS Information”) to Seneca shall be and remain
the property of GMOL.  The IS Information shall include without limitation
files, input and output materials, the media upon which they are located and all
software programs or packages (together with any related documentation, source
code, object code, and upgrades or modifications) which contain GMOL data or
which are utilized or developed for, and paid for by, GMOL in connection with
this Agreement and which may or may not be confidential or proprietary shall be
the property of GMOL.
 
15.3           [Intentionally Deleted]
 
           15.4           Software Security.  Seneca shall implement and
maintain security measures with respect to GMOL’s the IS Information in Seneca’s
possession that effectively restrict access to the IS Information only to
authorized users with a need to know, and protect Software Information from
unauthorized use, alteration, access, publication and distribution.  In no event
shall such security measures be less restrictive than Seneca employs to
safeguard its most confidential software and related information.  Seneca shall
supply GMOL with a description of such security measures at GMOL’s request.  In
the event of an actual or suspected breach of such security measures, Vendor
shall notify GMOL within 24 hours.
 
ARTICLE XVI
 
CONFIDENTIALITY
 
           16.1           Acknowledgement.  Each party acknowledges and agrees
that certain information, including but not limited to, the production processes
and methodology, equipment designs, business plans, quality assurance
information, product specifications, raw ingredients specifications and other
technical and nontechnical information given to it by the other party in
connection with this Agreement belong to and are proprietary and confidential
information of the other party.  Each party agrees that it did not have any of
the above-referenced confidential information prior to the establishment of a
relationship with the other party.
 
           16.2           Disclosure of Confidential Information.  Both parties,
for their mutual benefit, desire to disclose or have disclosed to the other,
certain Information which is proprietary to the disclosing party or its
affiliated companies.  The receiving party shall hold such Information in
confidence, shall reproduce or copy such Information only to the extent
necessary for its authorized use, shall restrict disclosure of such Information
to its employees who have a need to know, shall advise such employees of the
obligations assumed under this Section, and shall not disclose such Information
to any third party without the prior written approval of the other party.
 
- 28 -

--------------------------------------------------------------------------------


           16.3           Unprotected Data or Disclosures.  These restrictions
on the use or disclosure of Information shall not apply to any Information:
 
                      (a)           that is independently developed by the
receiving party or its affiliated companies as evidenced in writing or lawfully
received free of restriction from another source having the right to so furnish
such Information; or
 
                      (b)           that is or becomes publicly available by
other than unauthorized disclosure; or
 
                      (c)           that, at the time of disclosure to the
receiving party, was known to such party or its affiliated companies free of
restriction as evidenced by documentation in such party’s possession; or
 
                      (d)           that the disclosing party agrees in writing
is free of restrictions stated in this Agreement.
 
           16.4           No License Granted By Disclosure.  No license to a
party, under any trademark, patent, or other intellectual property right, is
either granted or implied by the conveying of Information to such party.  None
of the Information which may be disclosed or exchanged by the parties shall
constitute any representation, warranty, assurance, guarantee or inducement by
either party to the noninfringement of trademarks, patents, any other
intellectual property rights, or other rights of third persons or of either
party.
 
           16.5           No Independent Use Contemplated.  Each party agrees
that it will not use any of the Information except as is specifically
contemplated by the Agreement.  Without limiting the generality of the
foregoing, Seneca agrees that it will not use the product specifications and
formulas disclosed by GMOL except to produce Products hereunder.  Seneca further
agrees that it will not use GMOL’s patented or trade secret production processes
as long as patent protection or trade secret status continues except as may be
contemplated by this Agreement.
 
           16.6           Additional Protection.  The parties agree that each
party’s Processes described on Exhibit Q are highly confidential and especially
valuable trade secrets of such party which may be difficult to protect within
the framework of the business arrangement herein.  The parties further
acknowledge that GMOL particularly desires to protect the trade secret status of
such Processes with respect to retail brands because the benefit of such
Processes is visually apparent to consumers and therefore generates consumer
loyalty and added value to GMOL’s retail brands.  Furthermore, each party
acknowledges that any proprietary Processes that are improved upon during the
term of this Agreement shall continue to be owned exclusively by the party
originally owning such Processes, but may be used by the other party hereto
(subject to such other party’s confidentiality obligations hereunder).
 
           16.7           Survival of Obligations After Agreement
Termination.  The obligations of confidentiality and non-use of proprietary
information shall continue for five years after termination of this Agreement
but shall not per se prevent the use of equipment by the parties after the
termination of the Agreement.
 
- 29 -

--------------------------------------------------------------------------------


           16.8           No Disclosure of Agreement.  The existence and terms
and conditions of this Agreement are confidential and considered Information and
shall not be disclosed by either party without the other party’s prior written
consent; provided that, GMOL acknowledges that Seneca may disclose such
Information to its prospective lender (and Seneca shall be responsible to GMOL
for any failure of such prospective lender to comply with the terms of this
Article XVI); and provided further that, nothing in this Section 16.8 will
prevent any party from disclosing any such Information to the extent required
under applicable law or under the rules and regulations of any national
securities exchange (to the extent such party or any of its affiliates has any
of its securities traded or listed thereon), but if any party or any of such
party’s affiliates is required to so disclose any such Information that
otherwise would be prohibited in the absence of this proviso, then (a) such
party will provide to the other party prompt written notice thereof and
cooperate (and cause such affiliate to cooperate) with such other party, to the
extent such other party reasonably requests, so that such other party may seek a
protective order or other appropriate remedy or waive compliance with the terms
of this Agreement (subject, in each case, to legal requirements to the contrary)
and (b) if such protective order or other remedy is not obtained, or if such
other party waives compliance with the terms of this Agreement, then such party
will (and will cause such affiliate to) disclose only the portion of such
Information that is required to be disclosed, and such party will (and will
cause such affiliate to) exercise its commercially reasonable efforts to obtain
reasonable assurance that confidential treatment will be accorded such
Information.
 
           16.9           Remedies.  Both parties acknowledge that the remedies
at law for the breach of the covenants contained in this Article XVI may be
inadequate and that each party shall be entitled to injunctive relief for any
such breach without the need for the posting of any bond (or that if a bond is
nonetheless required, it may be the corporate bond of a party without the
requirement of any surety thereon); provided that nothing contained herein shall
be construed as limiting either party’s rights to other remedies under law with
respect to breach of this Article XVI, including the recovery of damages.
 
ARTICLE XVII
 
TRADEMARKS, TRADENAMES, SERVICE MARKS AND REGISTERED MARKS
 
           Each party agrees not to display or use any of the other party’s
Marks, without the prior written consent of the other, and will not permit the
same to be displayed or used by anyone else.  Any use by a party of the other
party’s Marks shall be subject to the prior, written approval by the other
party.  Nothing in this Agreement creates in any party any rights in the Marks
of the other party.  Upon termination of this Agreement, any and all rights or
privileges of either party to use the other’s Marks previously granted in
writing shall terminate, and each party shall discontinue the use of the other’s
Marks.
 
- 30 -

--------------------------------------------------------------------------------


ARTICLE XVIII
 
DISPUTE RESOLUTION
 
           18.1           SALT.  The SALT shall be composed of one or more
employees designated by GMOL and one or more employees designated by
Seneca.  The SALT shall meet as often as the members deem necessary or
appropriate, but no less frequently than quarterly, to resolve operational
issues under this Agreement.  Additionally, the SALT shall meet, in person or by
phone, at any time upon request of any of the members of the SALT.  The parties
shall agree as to the location and timing of the SALT meetings.
 
           18.2           Steering Committee.  The Steering Committee shall be
composed of an even number of individuals, an equal number of whom shall be
selected by each of Seneca and GMOL.  Each member of the Steering Committee
shall be from a level of management higher than the members of the SALT.  The
Steering Committee, which shall have the authority to settle any controversy
between the parties, shall meet at such times and places as requested by the
SALT and at other times as agreed by the Steering Committee.  Each of Seneca and
GMOL may have other personnel attend and observe Steering Committee meetings,
but only members of the Steering Committee will be entitled to vote on any
matter before the Steering Committee.  The members of the Steering Committee
shall each use their best good faith efforts to resolve any such disputes
arising out of or relating to this Agreement to their mutual satisfaction.  If
the members of the Steering Committee are able to resolve any such dispute to
their mutual satisfaction, such resolution shall be binding upon the
parties.  If the members of the Steering Committee are unable to resolve any
such dispute to their mutual satisfaction within 15 business days of commencing
their review thereof, then the matter shall be submitted to mediation in
accordance with Section 18.3 hereof.
 
           18.3           Mediation.  If the members of the Steering Committee
are unable to resolve any dispute in accordance with Section 18.2 hereof, then
the parties shall attempt to settle the dispute by third-party mediation, with
fees and expenses of such mediation apportioned equally to each side; provided,
however, that no party is required to mediate any dispute in case of irreparable
harm or if there is a threat to public health or safety by continuing
performance under the Agreement. The party seeking relief under the Agreement
shall compile a list of three mediators and send it to the other party.  Within
five business days, the other party shall either select one of these three
mediators or send a new list of three mediators to the first party.  If the
parties cannot agree on a mediator, then the mediation shall be conducted by two
mediators, with one being chosen by each party.  To the extent possible, each
such mediator shall be experienced in and knowledgeable with respect to the
business of providing the Services with respect to, and marketing, distributing
and selling, packaged food products.  The parties shall use their best good
faith efforts to resolve, with the assistance of such mediator or mediators, any
disputes submitted to mediation to their mutual satisfaction, and shall
cooperate with the mediator in attempting to resolve such disputes.  If the
parties are able to resolve the dispute through mediation, such resolution shall
be binding upon the parties.  If the parties are unable to settle the dispute by
mediation in accordance with this Section 18.3 within 20 business days after
submitting the matter to mediation, then either party may initiate any other
proceeding available to such party.
 
- 31 -

--------------------------------------------------------------------------------


18.4           Choice of Law.   This Agreement shall be construed and the legal
relations between the parties hereto determined in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.
 
ARTICLE XIX
 
TERMINATION
 
           19.1           Termination Rights.
 
                      (a)           Either party may terminate this Agreement:
 
                      (i)           after expiration of the Initial Term by
providing no less than five years notice.  Thus, the first day on which this
Agreement can be terminated is on December 31, 2019 provided that the party
wishing to terminate the Agreement notifies the other party on or before
December 31, 2014.
 
           (ii)           upon sixty (60) days written notice for a substantial
and continuing material breach of the other party; provided, that:
 
                      (A)           the terminating party has provided written
notice to the breaching party and the breaching party has not cured the breach
within sixty (60) days, or if the breach cannot be cured within sixty (60) days,
has not commenced good faith efforts towards such cure or has not diligently
pursued such cure to completion; and
 
                      (B)           neither the Steering Committee nor the
mediation process described in Section 18.3 hereof have been able to resolve the
breach to the terminating party’s reasonable satisfaction, or
 
           (iii)           if a petition is filed by or against the
non-terminating party in bankruptcy or the non-terminating party makes any
assignment for the benefit of creditors.
 
                      (b)           GMOL may terminate this Agreement at any
time within the 30-day period after receiving written notice from Seneca that a
Change in Control of Seneca has occurred.  Seneca shall provide such written
notice to GMOL as promptly as reasonably possible after any such Change in
Control occurs.
 
                      (c)           If there is an acceleration of the Note
(including, for this purpose, a payment default of the final principal payment
when due thereunder), this Agreement shall automatically terminate.
 
                      (d)           Seneca may terminate this Agreement if
General Mills is liquidated for the purpose of dissolving the consolidated
entities of General Mills.
 
           19.2           Effects of Termination.  The foregoing events of
termination shall have the following consequences:
 
- 32 -

--------------------------------------------------------------------------------


(a)           If the Agreement is terminated pursuant to Section 19.1(a)(i)
above, then, on the effective date of such termination notice:
 
                      (i)           the party delivering such notice of
termination shall pay, by wire transfer to an account designated by the
recipient, * to the other party (except as otherwise set forth in Section 22.1
hereof); provided, however, that in the event of a termination that takes effect
on or before December 14, 2014, *, and
 
                      (ii)           legal title to and beneficial ownership of
the “Assets” (as defined in the Sale Agreement) (including the real property,
plant and equipment, fixtures, furnishings, motor vehicles, the Seneca
Inventory  personal property and all contracts related thereto, but specifically
excluding the “Transferred Equipment” (as such quoted term is defined in the
Sale Agreement) located at any Plant) shall transfer to GMOL automatically, free
and clear of all liens and encumbrances except for (a) “Title Defects,”
including but not limited to “Permitted Encumbrances” (as each such term is
defined in the Sale Agreement) in existence immediately prior to the transfer of
the Real Estate Assets from Pillsbury to Seneca pursuant to the Sale Agreement,
which Title Defects have not been extinguished as of the termination date of
this Agreement and (b) liens for taxes which have accrued but are not yet due or
are being contested by GMOL in good faith (and Seneca shall execute such
warranty deeds, bills of sale and other conveyancing instruments as GMOL shall
reasonably request to effect such transfers); Seneca shall terminate all
employees working at the Core Alliance Plants (and any related facility being
transferred as part of the Assets) effective as of such effective date, and GMOL
shall offer employment to all employees of Seneca working at the Core Alliance
Plants and any related facility being transferred as part of the Assets and GMOL
shall indemnify, defend and hold harmless Seneca against any claim by employees
at the Core Alliance Plants or any related facility under the Worker Adjustment
and Retraining Notification Act or any successor federal statute or similar
state statute,
 
                      (iii)           GMOL shall pay to Seneca by wire transfer
to an account designated by Seneca, an amount equal to (A) *, plus (B) * (as
determined in accordance with US GAAP for Seneca's books and records),
 
                      (iv)           the outstanding principal balance and
accrued interest on the Note, if outstanding at such time, shall be forgiven by
GMOL,
 
           (v)           from and after such effective date, GMOL shall honor
its obligations to purchase (from Product Inventory in existence at the Plants
on the effective date of termination) Acceptable Cases of Product in accordance
with the terms of GMOL’s Annual Commitment in effect at the time of such
termination, and
 
- 33 -

--------------------------------------------------------------------------------


           (vi)           GMOL shall provide Seneca with instructions regarding
the shipment of Product Inventory purchased by GMOL prior to such effective
date, and Seneca shall ship such Product Inventory in accordance with the
requirements of Section 6.4.
 
           (b)           If the Agreement is terminated pursuant to Section
19.1(a)(ii) above, then the consequences set forth in paragraphs (i), (ii),
(iii), (iv), (v) and (vi)  of Subsection 19.2(a) above shall immediately ensue.
 
           (c)           If the Agreement is terminated pursuant to Section
19.1(b) above, then consequences set forth in paragraphs (i), (ii), (iii), (iv),
(v), and (vi)  of Subsection 19.2(a) above shall immediately ensue.
 
           (d)           If the Agreement is terminated pursuant to Section
19.1(c) above, then the consequences set forth in paragraphs (i), (ii), (iii),
(iv), (v), and (vi)  of Subsection 19.2(a) above shall immediately ensue.
 
           (e)           If the Agreement is terminated pursuant to Section
19.1(d) hereof, then Seneca shall retain title to the Core Alliance Plants and
the outstanding principal balance and accrued interest on the Note, if
outstanding at such time, shall be forgiven by GMOL.
 
           (f)           If the Agreement is terminated for any reason
hereunder, GMOL shall pay to Seneca, on the effective date of termination and by
wire transfer to an account designated by Seneca, an amount equal to the IME
Holiday Amount of *, without interest.
 
(g)           If the Agreement is terminated for any reason hereunder, Seneca
shall pay to GMOL, on the effective date of termination and by wire transfer to
an account designated by GMOL, an amount equal to the amount of IME included in
the transfer price (in the Fiscal Year of termination), but, not actually
incurred by Seneca. Thus, for example, if the effective date of termination is
January 1, the estimated IME for January through March that was included in the
transfer price through December, would be paid by Seneca to GMOL.
 
ARTICLE XX
 
FORCE MAJEURE
 
           Neither party, its affiliates, subsidiaries or parent corporations
shall be liable in any way for delay, failure in performance, loss or damage due
to any of the following force majeure conditions: fire, embargo, explosion,
power blackout, earthquake, volcanic action, flood, war, water, drought,
hurricanes, tornadoes, pestilence, the elements, civil or military authority,
acts of God, terrorism, public enemy, acts or omissions of third party carriers
or other causes beyond their reasonable control; provided, however, that such
occurrences shall not suspend obligations to keep information confidential or to
comply with obligations which can reasonably be accomplished in spite of such
force majeure event.
 
- 34 -

--------------------------------------------------------------------------------


ARTICLE XXI
 
EXCLUSIVITY
 
           As a material inducement to GMOL to enter into this Agreement and to
consummate the transactions contemplated hereby, Seneca hereby agrees to the
following exclusivity covenants, which Seneca acknowledges are reasonable and
necessary under the circumstances of such contemplated transactions:  During the
term of this Agreement, and without GMOL’s written consent, which may be given
or withheld in GMOL’s sole discretion, Seneca shall not provide any Services
using any portion of any facilities, including the Plants, owned, leased or
operated by Seneca at any time during such term for purposes of producing any
proprietary-brand-name, shelf-stable or frozen, vegetable product, other than
the Products under the Green Giant® brand, for retail sale, except such product
as is currently being produced and packaged by Seneca under the existing brand
names identified in Exhibit L hereto.  The foregoing restriction shall not apply
to any Private-Label Products produced by Seneca.
 
ARTICLE XXII
 
ASSIGNMENT AND RELATIONSHIP
 
           22.1           Assignment to Affiliates.  Either party to this
Agreement may assign this Agreement to a subsidiary or parent corporation
without the consent of the other party; provided that, the assigning party shall
remain liable for and will guarantee its assignee’s performance under this
Agreement.  Either party shall provide notice to the other party of such
assignment.  Other than such permitted assignment and except as set forth in the
next paragraph of this Section 22.1, neither party shall assign this Agreement
without the prior written consent of the other party.  Subject to these
restrictions, the provisions of this Agreement shall be binding upon and shall
inure to the benefit of the parties and their permitted assigns.
 
           Notwithstanding the foregoing assignment limitation, and only during
the period during which “Senior Indebtedness” (as hereinafter defined) is
outstanding, Seneca hereby assigns to the “Senior Creditors” (as hereinafter
defined), and grants to the Senior Creditors a security interest in, Seneca’s
rights to receive the payments from GMOL contemplated by, and under the
circumstances described in, Section 19.2 hereof to secure all amounts owing from
time to time under the Senior Indebtedness, and GMOL hereby consents to such
assignment and security interest.  If GMOL makes such a payment under the
circumstances described in Section 19.2 hereof at a time at which GMOL has not
received written notice from the “Collateral Agent” (as hereinafter defined), on
behalf of the Senior Creditors, to the effect that there is no Senior
Indebtedness outstanding, GMOL and Seneca agree that such payment shall be made
by GMOL to a single account specified in writing to GMOL in advance of such
payment date by the Collateral Agent, on behalf of the Senior Creditors or, if
the Collateral Agent has notified GMOL in writing that the Senior Indebtedness
has been irrevocably paid in full, to Seneca.  GMOL shall not be liable for any
action taken in reliance upon any notice or other document purported to be
delivered hereunder and reasonably believed by GMOL to be genuine.  The
foregoing security interest and assignment to the Senior Creditors shall not,
and shall not be deemed to, affect in any manner GMOL’s rights of offset under
the terms of Sections 3.8 and/or 19.2(f) hereof, and the rights of the Secured
Creditors under such security interest and assignment are subject to all the
terms of this Agreement and any defense or claim arising therefrom.  As used
herein, the terms “Senior Indebtedness,” and “Senior Creditors” and “Collateral
Agent” shall have the meanings given to them in Section 9 of the Note.
 
- 35 -

--------------------------------------------------------------------------------


           22.2           Relationship of Independent Contractors.  The parties
hereto are independent contractors.  Nothing herein shall be deemed to create
the relationship of partnership or joint venture.  Neither party shall have the
right to incur any obligation to third parties which shall be binding upon the
other and neither party shall have any interest whatever in the profits and
liabilities of the other arising out of or resulting from the subject matter of
this Agreement.
 
           22.3           Independent Labor Obligations.  Neither party hereto
shall have the right or authority to employ, supervise or discharge any person
on behalf of the other.  Each party shall have the exclusive right to employ,
manage and discharge all persons hired by it for the performance of obligations
hereunder, and shall with respect to such persons, perform all obligations and
discharge all persons hired by it for the performance of obligations hereunder,
and shall with respect to such persons, perform all obligations and discharge
all liabilities imposed upon employers under labor, wage and hour laws, worker’
s compensation, unemployment compensation insurance, social security and other
applicable federal, state and municipal laws and regulations.
 
ARTICLE XXIII
 
MISCELLANEOUS
 
           23.1           Notices.  All notices, requests, demands and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly made and received when personally served,
or when mailed by registered or certified first class mail, postage prepaid and
return receipt requested, or by Federal Express (or any other
nationally-recognized courier service) telecopier or facsimile, by the most
rapid practical manner to the addressees indicated on the signature page.  The
names and addresses may be changed on ten (10) days’ written notice.
 
           23.2           Publicity.  Except as set forth below, no public
statements or announcements relating to this Agreement shall be issued, by
either party, without the prior consent of the other.  Seneca understands that
General Mills, the indirect sole stockholder of GMOL (“Parent”), is a publicly
held corporation subject to disclosure rules and regulations of federal and
foreign securities laws.  Similarly, GMOL understands that Seneca is a publicly
held corporation subject to disclosure rules and regulations of federal
securities laws.  Each of Seneca (with respect to Parent) and GMOL (with respect
to Seneca) acknowledges the right of the other public company to make
disclosures with respect to this Agreement at any time if such disclosure is
deemed by such other public company, in its reasonable opinion, to be required
by law.  In the event either public company determines to make such disclosure,
GMOL or Seneca, as the case may be, agrees to notify the other party hereto of
such public company’s intention to make such disclosure and to provide such
other party with the text of the disclosure sufficiently in advance of its
release to the public to enable such other party to have a reasonable
opportunity to comment thereon.
 
- 36 -

--------------------------------------------------------------------------------


           23.3           Survival.  Provisions of this Agreement that by their
sense and context may require performance by either or both parties after the
termination or expiration of this Agreement shall so survive the expiration or
termination.
 
           23.4           Severability.  If any portion of this Agreement is
found to be invalid or unenforceable, the remaining portions shall remain in
effect and the parties will begin negotiations for a replacement of the invalid
or unenforceable portion.
 
           23.5           Section Headings.  The headings of the sections
hereunder are for convenience only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.
 
           23.6           [Intentionally Omitted]
 
23.7  Compliance with Law.  Seneca shall comply with all applicable local,
county, state and federal laws, codes and ordinances of any description,
including without limitation all laws regarding occupational health or safety
issues, labor laws, product safety laws, fire codes, and hazardous waste or
toxic substances management, handling or disposal laws, and Seneca shall
forthwith remedy any breach of such laws.
 
                      (a)           Fair Labor Standards Act.  Without limiting
the generality of the foregoing, Seneca agrees that the goods produced under
this Agreement will be produced in compliance with all applicable requirements
of Sections 6,7, and 12 of the Fair Labor Standards Act, as amended and of
regulations and orders of the United States Department of Labor issued under
Section 14 thereof.
 
                      (b)           Equal Opportunity Employment and Affirmative
Action.  Without limiting the generality of the foregoing, Seneca agrees that
during the fulfillment of this Agreement insofar as such is required by
applicable laws or regulations, the contract provisions set forth in 41 CFR
60-741.4 (a)-(f), 41 CFR 60.250.4 (a)-(m), 41 CFR 60-1.4a (1)-(7), and in
paragraphs A (a)-(d) of the Policy Letter 80-2 published in 45 FR 35810 on May
28, 1980 shall be incorporated by reference in this Agreement if it is not
exempt from the federal contracting requirements.  Seneca agrees to comply with
the provisions of 41 CFR 60-2 and incorporates by reference in this Agreement a
certificate of non-segregated facilities as provided in 41 CFR 60-1.8 in the
form described by the Director of the office of Federal Contract Compliance and
Seneca further agrees that it will obtain a similar certificate from its
subcontractor and suppliers prior to the award of any subcontract that is not
exempt from the federal contracting provisions.
 
           23.8           General Mills Obligations.  General Mills, the
ultimate parent company of GMOL, hereby agrees, during the term of this
Agreement, to be obligated, to the same degree and in the same manner as GMOL,
to make all payments due to Seneca under Sections 3.6, 4.3, 7.4, 8.1 and 19.2 of
this Agreement, and to be entitled to the same rights as GMOL under such
Sections.
 
           23.9           Board Observation Rights.  Seneca hereby agrees that a
representative of GMOL shall be permitted to attend and observe all meetings
(regular and special) of the Board of Directors at Seneca and any committee
thereof.  Such representative shall be entitled to receive notice of all such
meetings and copies of all documents and other materials provided or distributed
in connection with such meetings, all in the same manner as is provided to the
directors of Seneca.
 
- 37 -

--------------------------------------------------------------------------------


           23.10           Entire Understanding.  This Agreement shall consist
of this document, the following exhibits (which may be amended from time-to-time
in accordance with this Agreement) attached thereto and all other materials
incorporated within by reference:
 
                      (a)           Exhibits
 
 
Exhibit A -
Plants (Recitals)*

 
 
Exhibit B -
Accounting Procedures (Definitions)*

 
 
Exhibit C -
RCP*

 
 
Exhibit D -
[Intentionally omitted]

 
 
Exhibit E -
[Intentionally omitted]

 
 
Exhibit F -
[Intentionally omitted]

 
 
Exhibit G -
[Intentionally omitted]

 
 
Exhibit H -
[Intentionally omitted]

 
 
Exhibit I -
[Intentionally omitted]

 
 
Exhibit J -
[Intentionally omitted]

 
 
Exhibit K -
Proprietary Seed (Section 11)*

 
 
Exhibit K-1
Proprietary Seed – Right to Use (Sec.11.4)*

 
 
Exhibit L -
Permitted Brand Names (Section 21.1)*

 
 
Exhibit M -
Agreement for Protection of Trade Secrets (Section 11.3)*

 
 
Exhibit N -
Addendum to Seneca’s Form of Grower’s Contract (Section 11.3)*

 
 
Exhibit O -
[Intentionally omitted]

 
 
Exhibit P -
Storage Facilities*

 
 
Exhibit Q -
[Intentionally omitted]

 
 
Exhibit R -
Memorandum of Understanding – Project Big Blue (Section 23.12)*

 
- 38 -

--------------------------------------------------------------------------------


 
Exhibit S -
Memorandum of Understanding – Project Spring     (Section 23.12)*

 
 
Exhibit T -
Agreement regarding closure of Dayton, Washington plant (Section 23.12)*

 
 
Exhibit U -
[Intentionally omitted]

 
 
Exhibit V -
Admin Costs*

 
   (b)           Quality Documents
 
Product Specifications
 
(c)           Performance Goals
 
           23.11           No Seneca Breach.  The parties hereto agree that the
failure by Seneca to perform under this Agreement, but only to the extent
arising substantially as a result of GMOL’s failure to perform its obligations
under either of Sections 10.05 or 10.06 of the Sale Agreement, shall not be
deemed a breach by Seneca of its obligations under this Agreement.
 
23.12            GMOL Agreement to Modify the Terms of Security Documents under
the Sale Agreement.  Under the terms of the Sale Agreement, GMOL, or its
predecessors, affiliates or parent company,  entered into mortgages and security
agreements (collectively, the “Security Documents”) pursuant to which GMOL has
mortgages on and security interests in the Core Alliance Plants.  Such mortgages
and security interests shall be discharged and terminated when the Note is paid
in full.  Seneca agrees that any indebtedness taken on by Seneca that is secured
by mortgages on and security interests in the Core Alliance Plants (the "Core
Alliance Plants Mortgage Debt") shall be secured solely by the Core Alliance
Plants.  The Core Alliance Plants shall not be used as collateral for any
purpose other than securing the Core Alliance Plants Mortgage Debt. GMOL agrees
to promptly take all necessary steps, whether requested by Seneca or not, to
modify the terms of the Security Documents, any other applicable collateral
documents or as may be required by third party mortgage lenders, upon and after
payment of the Note in full, to carry into effect the purpose of this
section.  Notwithstanding the foregoing, Seneca agrees that in the event the
Core Alliance Plants are required to be delivered back to GMOL pursuant to this
Second Amended and Restated Alliance Agreement, the Sale Agreement or any other
document, Seneca shall pay off or refinance the Core Alliance Plants Mortgage
Debt and deliver the Core Alliance Plants to GMOL free and clear of any
mortgage, claim or interest (except as provided in Section 19.2(a)(ii)).  The
Security Documents and any other applicable collateral documents shall be
modified from time to time by the parties in order carry forth the purpose of
this section and the parties shall cooperate to timely complete any
modifications.
 
- 39 -

--------------------------------------------------------------------------------


THIS IS THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREIN AND IT SUPERSEDES ALL PRIOR AGREEMENTS, PROPOSALS,
REPRESENTATIONS, STATEMENTS, OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
CONCERNING SUCH SUBJECT MATTER.  No change, modification or waiver of any of the
terms of this Agreement shall be binding unless included in a written agreement
and signed by both parties.  Notwithstanding the foregoing, the parties
acknowledge and agree that each of the following remains in full force and
effect pursuant to its terms: (a) the Memorandum of Understanding – Project Big
Blue attached hereto as Exhibit R, (b) the Memorandum of Understanding – Project
Spring attached hereto as Exhibit S, and (c) the Agreement dated November 15,
2005 regarding the closure of the Dayton, Washington plant attached hereto as
Exhibit T; provided, however, that upon Seneca’s repayment of the Note, the
depreciation related to Exhibits R, S and T will have been fully paid by GMOL,
and the Memoranda of Understanding listed in Exhibits R, S and T will have no
further force or effect.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers or representatives.
 
- 40 -

--------------------------------------------------------------------------------


SENECA FOODS CORPORATION
GENERAL MILLS OPERATIONS, LLC
 
By:  _/s/Kraig H. Kayser__________________
Its:    President and Chief Executive
Officer                                                            
Date:_September 28, 2009________________
Print Name:_Kraig H. Kayser________________________
By:  _/s/Gerald R. Young________________
Its:__Vice President, Supply Chain Finance__
Date:_September 29, 2009________________
Print Name:_Gerald R. Young_____________
       
ADDRESS FOR NOTICES:
   
Seneca Foods Corporation
 3736 South Main Street
Marion, New York  14505
 
with a copy to:
 
Seneca Foods Corporation
418 E. Conde St.
Janesville, WI  53546
Attention:  General Counsel
 
General Mills Operations, LLC
One General Mills Boulevard
Minneapolis, Minnesota 55426
with a copy to:
General Mills Operations, LLC
One General Mills Boulevard
Minneapolis, Minnesota 55426
Attention:  General Counsel
   
GENERAL MILLS, INC.
By:  /s/Gerald R. Young______________
Its:   Vice President, Supply Chain
Finance                                                      
   
ADDRESS FOR NOTICES:
   
General Mills, Inc.
One General Mills Boulevard
Minneapolis, Minnesota 55426
Attention: General Counsel



 
 



 
- -
 
 
- 41 -

--------------------------------------------------------------------------------

 
